 

Exhibit 10.1

AGREEMENT FOR PURCHASE AND SALE OF ASSETS AND COMMON

STOCK

By and Among

ARES CORPORATION,

CLOVIS BIODIESEL, LLC,

REG CLOVIS, LLC

AND

RENEWABLE ENERGY GROUP, INC.,

Dated as of August 24, 2010



--------------------------------------------------------------------------------

Table of Contents

 

             Page   Article I   Definitions      6      Section 1.1  
Definitions      6      Section 1.2   Other Terms      15      Section 1.3  
Interpretation      15    Article II   Purchase and Sale of Assets and Common
Stock      16      Section 2.1   Purchase and Sale of Assets      16     
Section 2.2   Excluded Assets      17      Section 2.3   Assumption of
Liabilities      18      Section 2.4   Excluded Liabilities      18      Section
2.5   Parent Investment      19      Section 2.6   Consideration; Taxes;
Allocation      19      Section 2.7   Bulk Sales Laws      20      Section 2.8  
Proration of Certain Expenses      20    Article III   Closing      21     
Section 3.1   Closing      21      Section 3.2   Procedure at Closing      21   
Article IV   Representations as to Seller      21      Section 4.1  
Organization and Existence      21      Section 4.2   Noncontravention      22
     Section 4.3   No Litigation      22      Section 4.4   Consents      22   
  Section 4.5   Subsidiaries      22      Section 4.6   Organizational
Documents; Books and Records, Managers      23      Section 4.7   Financial
Statements      23      Section 4.8   Changes; Undisclosed Liabilities; Absence
of Material Adverse Effect      23      Section 4.9   Tax Matters      25     
Section 4.10   Compliance with Law      25      Section 4.11   Contracts and
Commitments      25      Section 4.12   Title to Assets      26      Section
4.13   Real Property      27      Section 4.14   Employee Matters      29     
Section 4.15   Benefit Plans      29      Section 4.16   Intellectual Property
     30      Section 4.17   Environmental Compliance      30      Section 4.18  
Insurance      32      Section 4.19   Governmental Authorizations and Permits   
  32      Section 4.20   Sale of Goods      32      Section 4.21   Brokers     
32    Article V   Representations as to Parent      32   



--------------------------------------------------------------------------------

 

  Section 5.1   Organization and Standing      32      Section 5.2   Authority;
Authorization; Capacity      32      Section 5.3   Enforceability      33     
Section 5.4   Noncontravention      33      Section 5.5   Governmental Approvals
     33      Section 5.6   Ownership of Seller Membership Interests      33     
Section 5.7   Investment Agreement      33    Article VI   Representations of
Buyer and REG      34      Section 6.1   Organization and Existence      34     
Section 6.2   Authority; Authorization; Capacity      34      Section 6.3  
Enforceability      34      Section 6.4   Noncontravention      34      Section
6.5   Governmental Approvals      35      Section 6.6   Capitalization      35
     Section 6.7   Valid Issuance of Common Stock      36      Section 6.8   SEC
Reports; Financial Statements      36      Section 6.9   Undisclosed
Liabilities; Absence of Material Adverse Effect      36      Section 6.10   No
Litigation      37      Section 6.11   Consents      37      Section 6.12  
Organizational Documents; Books and Records      37      Section 6.13   Tax
Matters      37      Section 6.14   Compliance with Law      38      Section
6.15   Compliance with Other Instruments      38      Section 6.16  
Intellectual Property Rights      38      Section 6.17   Environmental
Compliance      38      Section 6.18   Insurance      40      Section 6.19  
Brokers      40      Section 6.20   Transactions with Affiliates and Employees
     40      Section 6.21   Actions      40    Article VII   Covenants      40
     Section 7.1   Access to Information      40      Section 7.2   Pre-Closing
Activities      41      Section 7.3   Efforts to Consummate      43      Section
7.4   Exclusive Dealing      43      Section 7.5   Publicity      43     
Section 7.6   Intercompany Accounts and Agreements      44      Section 7.7   No
Assumption of Liabilities      44      Section 7.8   Environmental Matters     
44      Section 7.9   Advisor to REG      44      Section 7.10   Engineering
Services from Parent      44    Article VIII   Conditions to Closing      45   
  Section 8.1   Conditions to Obligations of REG and Buyer at the Closing     
45      Section 8.2   Conditions to Obligations of Parent and Seller at the
Closing      47   

 

2



--------------------------------------------------------------------------------

 

  Section 8.3    Items to be Delivered at Closing      48      Section 8.4   
Further Actions and Assurances      50    Article IX    Survival;
Indemnification      51      Section 9.1    Survival      51      Section 9.2   
Indemnification in Favor of REG and Buyer      51      Section 9.3   
Indemnification by REG and Buyer      52      Section 9.4    Third Party Claims
     52      Section 9.5    Limits on Indemnification      53      Section 9.6
   Investigation, Disclosure or Knowledge      55      Section 9.7    Exclusive
Remedy      55      Section 9.8    Tax Treatment of Indemnity Payments      55
   Article X    Termination; Effect of Termination      55      Section 10.1   
Termination      55      Section 10.2    Effect of Termination      56   
Article XI    Risk of Loss      56      Section 11.1    Pre-Closing Risk of Loss
     56      Section 11.2    Use of Insurance Proceeds      56      Section 11.3
   Casualty Event Not a Major Casualty      56      Section 11.4    Major
Casualty; Fair Market Value Determination      57    Article XII   
Miscellaneous      58      Section 12.1    Notices      58      Section 12.2   
No Waiver; Modifications in Writing      59      Section 12.3    Binding Effect
on Successors and Assigns      59      Section 12.4    No Third Party
Beneficiaries      59      Section 12.5    Counterparts; Facsimile Signatures   
  59      Section 12.6    Severability      59      Section 12.7    Expenses   
  60      Section 12.8    Entire Agreement      60      Section 12.9   
Governing Law; Choice of Jurisdiction      60      Section 12.10    Waiver of
Jury Trial      60   

 

3



--------------------------------------------------------------------------------

 

List of Exhibits

Exhibit A – Form of Investment Agreement

Exhibit B – Form of Confidentiality and Noncompetition Agreement

Exhibit C – Form of Addendum to Stockholder Agreement

Exhibit D – Form of Registration Rights Agreement

Exhibit E – Form of Bill of Sale

Exhibit F – Form of Assignment and Assumption Agreement

Exhibit G – Form of Patent Assignment Agreement

List of Schedules

Seller Disclosure Schedule

 

Schedule 2.2(a) -

   Excluded Contracts

Schedule 4.4 -

   Consents

Schedule 4.6 -

   Managers, Directors, Officers and Executives

Schedule 4.8(a) -

   Changes

Schedule 4.8(b) -

   Undisclosed Liabilities

Schedule 4.10 -

   Compliance with Law

Schedule 4.11(a)(i) -

   Contracts

Schedule 4.11(a)(ii) -

   Assumed Contracts

Schedule 4.11(b) -

   Contract Obligations

Schedule 4.11(c) -

   Contract Claims

Schedule 4.12(a)(i) -

   Seller Assets

Schedule 4.12(a)(ii) -

   Purchased Assets

Schedule 4.12(b) -

   Title to Purchased Assets

Schedule 4.12(e) -

   Inventory

Schedule 4.13(a) -

   Real Property

Schedule 4.13(c) -

   Utilities

Schedule 4.15(a) -

   Employee Benefit Plans

Schedule 4.16 -

   Intellectual Property

Schedule 4.17 -

   Environmental Matters

Schedule 4.18 -

   Insurance Policies

Schedule 4.19 -

   Governmental Authorizations and Permits

Schedule 4.20 -

   Sale of Goods Parent Disclosure Schedule

Schedule 5.4(c) -

   Parent Consents Buyer Disclosure Schedule

Schedule 6.6(b) -

   Lock Up Exceptions

Schedule 6.8 -

   Financial Statements

Schedule 6.9 -

   Undisclosed Liabilities

Schedule 6.10 -

   Litigation

 

4



--------------------------------------------------------------------------------

 

Schedule 6.11 -

   Consents

Schedule 6.14 -

   Compliance with Law

Schedule 6.17 -

   Environmental Matters

Schedule 6.18 -

   Insurance

Schedule 6.19 -

   Brokers

 

5



--------------------------------------------------------------------------------

AGREEMENT FOR PURCHASE AND SALE OF ASSETS AND COMMON STOCK

This Agreement for Purchase and Sale of Assets and Common Stock is made and
entered into as of the 24th day of August, 2010 (the “Effective Date”), by and
among ARES Corporation, a California corporation (“Parent”), Clovis Biodiesel,
LLC, a Delaware limited liability company (“Seller”), REG Clovis, LLC, an Iowa
limited liability company (“Buyer”), and Renewable Energy Group, Inc., a
Delaware corporation (“REG”).

RECITALS

 

A. Seller owns a biodiesel production facility partially constructed and not
currently under construction located at Clovis, New Mexico (the “Facility”).

 

B. Parent is the sole member of ARES Energy Development, LLC, a Delaware limited
liability company (“AED”). AED is the sole member of Seller. Parent and Seller
desire to sell, transfer and assign to REG, and REG desires to acquire and
assume from Parent and Seller, substantially all of the assets of Seller by and
through Buyer, all as more specifically provided in this Agreement.

 

C. In exchange for the Purchased Assets and the Parent Investment, Parent
desires to purchase from REG, and REG desires to sell to Parent, shares of REG
Common Stock, all in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Parent, Seller, Buyer and REG agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Without limiting the effect of any other terms defined in the
text of this Agreement, the following words shall have the meaning given them in
this Article I:

“’470 Patent Application” means U.S. Patent Application No. 12/345,470 currently
pending before the U.S. Patent and Trademark Office.

“Addendum to Stockholder Agreement” shall have the meaning set forth in
Section 8.3(a)(iii).

“AED” shall have the meaning set forth in the Recitals.

“Affiliate” means, with respect to a specified Person, (a) any Entity of which
such Person is an executive officer, director, partner, trustee or other
fiduciary or is directly or indirectly the beneficial owner of 20% or more of
any class of equity security thereof or other financial interest therein; (b) if
such Person is an individual, any relative or spouse of such individual, or any

 

6



--------------------------------------------------------------------------------

relative of such spouse (such relative being related to the individual in
question within the second degree) and any Entity of which any such relative,
spouse, or relative of spouse is an executive officer, director, general
partner, trustee or other fiduciary or is directly or indirectly the beneficial
owner of 20% or more of any class of equity security thereof or other financial
interest therein; (c) if such Person is an Entity, any director, executive
officer, partner, trustee or other fiduciary or any direct or indirect
beneficial owner of 20% or more of any class of equity security of, or other
financial interest in, such Entity; or (d) any Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Person specified. For purposes of this definition,
“executive officer” means the president, any vice president in charge of a
principal business unit, division or function such as sales, administration,
research and development, or finance, and any other officer, employee or other
Person who performs a policy making function or has the same duties as those of
a president or vice president. For purposes of this definition, “control”
(including “controlling”, “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Purchase Agreement, including the schedules and exhibits
attached hereto, which are hereby incorporated herein.

“Appraisal Notice” shall have the meaning set forth in Section 11.4(c).

“Arbiter” shall have the meaning set forth in Section 2.6(c).

“Ashley” shall have the meaning set forth in this Section 1.1 under the
definition of “Knowledge” or “Known”.

“Assets” means all cash and cash equivalents, securities, vehicles, contracts
(including, but not limited to, the Contracts), furniture, equipment,
Intellectual Property Assets, Real Property (including owned real property and
any leasehold interests in real property), personal property, Books and Records,
and other assets (including tax credits) owned, leased or licensed.

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 8.3(a)(viii).

“Assumed Contracts” shall have the meaning set forth in Section 4.11(a)(ii).

“Assumed Liabilities” shall have the meaning set forth in Section 2.3.

“Books and Records” of a Person means, whether stored electronically or in hard
copy, all files, documents, instruments, papers, books and records material to
the ownership, business or condition of such Person, including financial
statements, Tax Returns and related work papers and letters from accountants,
budgets, ledgers, journals, deeds, title policies, minute books, membership
interest certificates and books, membership interest transfer ledgers,
Contracts, Governmental Authorizations, customers lists, computer files and
programs, retrieval programs, operating data and plans and environmental studies
and plans, if any, and all architectural and engineering drawings and plans
related to the Facility.

 

7



--------------------------------------------------------------------------------

 

“Business” means the design, development and construction of biodiesel
production facilities and the production, storage, transport and sale of
biodiesel and business incidental thereto.

“Buyer” shall have the meaning set forth in the preamble of this Agreement.

“Buyer Disclosure Schedule” means the disclosure schedule of Buyer and REG
delivered to Parent and Seller pursuant hereto.

“Buyer’s Environmental Assessment” shall have the meaning set forth in
Section 7.8(a).

“Buyer Indemnified Parties” shall have the meaning set forth in Section 9.2.

“Buyer Material Adverse Effect” means a Material Adverse Effect on Buyer, REG
and its Subsidiaries, considered as a whole, or the Business conducted or
proposed to be conducted by Buyer, REG and its Subsidiaries, considered as a
whole.

“Casualty Event” shall have the meaning set forth in Section 11.1.

“Closing” shall have the meaning set forth in Section 3.1.

“Closing Date” shall have the meaning set forth in Section 3.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Contracts” means all contracts of Seller or related to the Business, including
the Assumed Contracts.

“Copyrights” shall have the meaning set forth in this Section 1.1 under the
definition of “Intellectual Property Assets.”

“Disagreeing Party” shall have the meaning set forth in Section 11.4(c).

“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

“Employee Benefit Plans” shall have the meaning set forth in Section 4.15(a).

“Encumbrance” means any lien, pledge, hypothecation, charge, security interest,
encumbrance, voting trust, claim, burden, covenant, infringement, interference,
proxy, option, right of first refusal, defect, impediment, exception, condition,
restriction, reservation, limitation, impairment, restriction on or condition to
the voting of any security, restriction on the transfer of any security or other
asset, restriction on the receipt of any income derived from any security or
other asset, and restriction on the possession, use, exercise or transfer of any
other attribute of ownership, whether based on or arising from common law,
constitutional provision, statute or contract.

“Entity” means any limited liability company, general partnership, limited
partnership, corporation, joint venture, joint stock association, estate, trust,
cooperative, foundation, union,

 

8



--------------------------------------------------------------------------------

syndicate, consortium, enterprise, association, organization or other entity of
any kind or nature, including any Governmental Authority.

“Environmental Costs and Liabilities” means, with respect to any Person, all
Liabilities and Remedial Actions incurred as a result of any claim or demand by
any other Person or in response to any violation of Environmental Law or to the
extent based upon, related to, or arising under or pursuant to any Environmental
Law, Environmental Permit, Order or agreement with any Governmental Authority or
other Person, or which relates to any environmental, health or safety condition,
violation of Environmental Law or a Release or threatened Release of Hazardous
Materials, whether known or unknown, accrued or contingent, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute.

“Environmental Law” means any foreign, federal, state or local law (including
common law), statute, code, ordinance, rule, regulation or other legal
requirement or obligation in any way relating to pollution, odors, noise, or the
protection of human health and safety, the environment or natural resources,
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), as each has been amended and the regulations promulgated
pursuant thereto.

“Environmental Permit” means any Permit required by Environmental Laws for the
operation of the Business.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law, and all rules, regulations, rulings and
interpretations adopted by the IRS or the Department of Labor thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning set forth in Section 2.2.

“Excluded Contracts” shall have the meaning set forth in Section 2.2(a).

“Excluded Liabilities” shall have the meaning set forth in Section 2.4.

“Facility” shall have the meaning set forth in the Recitals.

“Fair Market Value” shall have the meaning set forth in Section 11.4(b).

“Furniture and Equipment” means all furniture, furnishings, equipment, vehicles,
leasehold improvements not deemed real estate by applicable Laws, and other
tangible personal property, including all artwork, desks, chairs, tables,
hardware, copiers, telephone lines and numbers, telecopy machines and other
telecommunication equipment, cubicles and miscellaneous office furnishings and
supplies.

 

9



--------------------------------------------------------------------------------

 

“GAAP” means generally accepted United States accounting principles,
consistently applied.

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States, any local authority and any
political subdivision of any of the foregoing, any multi-national organization
or body, any agency, department, commission, board, bureau, court or other
authority thereof, or any quasi-governmental or private body exercising, or
purporting to exercise, any executive, legislative, judicial, administrative,
police, regulatory or taxing authority or power of any nature.

“Governmental Authorization” means any permit (including environmental permits),
license, franchise, approval, certificate, consent, ratification, permission,
confirmation, endorsement, waiver, certification, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any Legal
Requirement.

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold or other fungi and urea formaldehyde
insulation.

“Indemnified Party” means the applicable Buyer Indemnified Party or Parent
Indemnified Party asserting a claim pursuant to Article IX.

“Indemnifying Party” means the party against whom a claim is being asserted
pursuant to Article IX.

“Intellectual Property Assets” means (i) all legal and fictitious business
names, trade names and brand names, and all foreign and domestic registered and
unregistered trademarks, service marks and applications (collectively, “Marks”),
(ii) all foreign and domestic patents and patent applications (collectively,
“Patents”), including, without limitation, the ‘470 Patent Application,
(iii) all copyrights in both published works and unpublished works
(collectively, “Copyrights”), and (iv) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), software, documentation,
processes, formulas, patterns, designs, know how, trade secrets, confidential
information, technical information, formulae, algorithms, procedures, methods,
techniques, ideas, research and development, technical data, programs,
subroutines, tools, materials, specifications, process technology, plans,
drawings and blue prints, apparatus, creations, improvements, works or
authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings and other tangible embodiments of the
foregoing, in any form whether or not specifically listed herein, and all
related technology, that are used in, incorporated in, embodied in, displayed by
or related to, or are used in connection with the foregoing that is owned by
Seller or an Affiliate of Seller and related to the Business or used by Seller
in connection with the Business.

“IRS” means the United States Internal Revenue Service.

 

10



--------------------------------------------------------------------------------

 

“Knowledge” or “Known” - An individual shall be deemed to have “knowledge” of or
to have “known” a particular fact or other matter if such individual is actually
aware of such fact or other matter. Parent shall be deemed to have “knowledge”
of or to have “known” a particular fact or other matter if any of the following
individuals are actually aware of such fact or other matter: Richard Stuart,
Ph.D, Douglas Schmidt, Kevin Rubright and Tom Michael Ashley (“Ashley”). Buyer
shall be deemed to have “knowledge” of or to have “known” a particular fact or
other matter if any of the following individuals are actually aware of such fact
or other matter: Jeffrey Stroburg and Daniel J. Oh.

“Law” means any federal, state or local law (including common law), statute,
code, ordinance, rule, regulation or other legal requirement or obligation.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediations, investigations, inquiries, proceedings or claims (including
counterclaims) by or before a Governmental Authority or arbitration panel.

“Legal Requirement” means any Law, decree, requirement, Order, treaty,
proclamation, convention, rule or regulation (or interpretation of any of the
foregoing) of, and the terms of any Governmental Authorization issued by, any
Governmental Authority, including, not limited to, Environmental Laws and those
in respect of employment, employment practices, labor, terms and conditions of
employment, wages and hours.

“Lender” shall have the meaning set forth in Section 8.1(h).

“Liability” means any debt, loss, damage, adverse claim, fines, penalties,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, disputed or undisputed, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto
(including all fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and costs of investigation).

“Losses” shall have the meaning set forth in Section 9.2.

“Marks” shall have the meaning set forth in this Section 1.1 under the
definition of “Intellectual Property Assets.”

“Material Adverse Effect” means any material adverse change in the overall
condition of a party, taking into consideration all factors including, but not
limited to, the financial condition, properties, assets, liabilities, business,
operations, results of operations and prospects of that party taken as a whole;
provided, however, that in determining whether there has been a Material Adverse
Effect, any adverse effects shall be disregarded that result primarily from or
are attributable to (A) general economic conditions or general conditions in the
biodiesel or feedstock industries, (B) national or international political or
social conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack, (C) changes in financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (D) changes in GAAP,
(E) changes in Legal

 

11



--------------------------------------------------------------------------------

Requirements, or (F) the failure, in and of itself, by the party to meet any
internal or published projections, forecasts or revenue or earnings predictions
for any period ending on or after the date of this Agreement.

“Noncompetition Agreement” shall have the meaning set forth in Section
8.3(a)(ii).

“Notices” shall have the meaning set forth in Section 12.1(a).

“Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, sentence, subpoena, writ or
award issued, made, entered or rendered by any court, administrative agency or
other Governmental Authority or by any arbitrator.

“Organizational Documents” means the articles or certificate of incorporation
and bylaws for a corporation, and the articles of organization or certificate of
formation and operating agreement for a limited liability company, and all other
documents necessary to meet the Legal Requirements for organization of the
applicable Entity type in its state of organization.

“Outside Date” shall have the meaning set forth in Section 10.1(b).

“Parent” shall have the meaning set forth in the preamble of this Agreement.

“Parent Indemnified Party” shall have the meaning set forth in Section 9.3.

“Parent Investment” means Eight Million Dollars ($8,000,000).

“Patent Assignment Agreement” shall have the meaning set forth in
Section 8.3(a)(xiii).

“Patents” shall have the meaning set forth in this Section 1.1 under the
definition of “Intellectual Property Assets.”

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Authority.

“Permitted Liens” means (i) mechanics’ liens, workmen’s liens, carriers’ liens,
repairmen’s liens, landlord’s liens, vendor’s liens, liens for master’s or
crew’s wages or other like liens arising or incurred in the ordinary course of
business in respect of obligations that are not overdue or are being contested
in good faith and for which adequate reserves have been established,
(ii) statutory liens for Taxes, assessments and other similar governmental
charges that are not yet due or are being contested in good faith and for which
adequate reserves have been established, (iii) liens incurred or deposits made
to secure the performance of bids, contracts, statutory obligations, surety and
appeal bonds incurred in the ordinary course of business, (iv) liens that arise
under zoning, land use and other similar imperfections of title that arise in
the ordinary course of business and that, individually or in the aggregate, do
not materially affect the applicable party’s business as presently conducted or
the value or marketability of such title, (v) liens in the ordinary course that
do not materially impair the applicable party’s use of the property or asset, or
(vi) those liens, if any, permitted to be imposed by the other party to this
Agreement.

 

12



--------------------------------------------------------------------------------

 

“Person” means any individual, Entity or Governmental Authority.

“Proceeding” means any action, suit, litigation, arbitration, lawsuit, claim,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination, investigation, challenge,
controversy or dispute commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority or any arbitrator.

“Purchase Price” shall have the meaning set forth in Section 2.6(a).

“Purchased Assets” shall have the meaning set forth in Section 2.1.

“Real Property” means the real property owned or leased by Seller and as further
described in Section 4.13.

“REG” shall have the meaning set forth in the preamble.

“REG Common Stock” means shares of the common stock, par value $0.0001 per
share, of REG.

“REG Financial Statements” shall have the meaning set forth in Section 6.8.

“REG Governing Documents” means the Certificate of Incorporation of REG, the
Bylaws of REG, the Certificate of Designation of Series and Determination of
Rights and Preferences of Series A Convertible Preferred Stock of REG, the
Stockholder Agreement (as proposed to be amended by the First Amendment to
Stockholder Agreement substantially in the form previously provided to Seller
and Parent) and all registration rights agreements between REG and stockholders
of REG in existence as of the Effective Date.

“REG Intellectual Property Rights” shall have the meaning set forth in
Section 6.16.

“REG Shares” shall have the meaning set forth in Section 6.6.

“Registration Rights Agreement” shall have the meaning set forth in
Section 8.3(a)(iv).

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal, leaching
or migration into the indoor or outdoor environment, or into or out of any
property.

“Remedial Action” means all actions including any capital expenditures
undertaken to (i) clean up, remove, treat or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) correct a condition of noncompliance
with Environmental Laws.

 

13



--------------------------------------------------------------------------------

 

“Representatives” means the Affiliates, shareholders, members, trustees,
managers, directors, officers, agents or representatives, including, without
limitation, any investment banks, attorney or accountant designated as a
representative by a party to this Agreement.

“Required Consents” shall have the meaning set forth in Section 7.3(a).

“SEC” means the Securities and Exchange Commission.

“SEC Reports” shall mean all reports required to be filed under the Securities
Act and the Exchange Act, including pursuant to Sections 13(a) and 15(d) of the
Exchange Act.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the Recitals.

“Seller Assets” shall have the meaning set forth in Section 4.12(a)(i).

“Seller Disclosure Schedule” means the disclosure schedule of Parent and Seller
delivered to REG and Buyer pursuant hereto.

“Seller Employee Benefit Plans” shall have the meaning set forth in
Section 4.15(a).

“Seller Financial Statements” shall have the meaning set forth in Section 4.7.

“Seller Material Adverse Effect” means a Material Adverse Effect on the
Purchased Assets, considered as a whole.

“Stockholder Agreement” means the Stockholder Agreement dated as of February 26,
2010, by and among REG and certain stockholders of REG.

“Stuart” shall have the meaning set forth in Section 7.9.

“Subsidiary” means, with respect to any Person, any other Person of which (i) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such Person or (ii) such Person
is entitled, directly or indirectly, to appoint a majority of the board of
directors or managers or comparable supervisory body of the other Person.

“Tax” means any tax (including without limitation any income tax, franchise tax,
capital gains tax, gross receipts tax, license tax, value-added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, environmental tax, inventory tax, occupancy tax, severance tax,
withholding tax, payroll tax, employment tax, gift tax, estate tax or
inheritance tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), imposed, assessed or collected
by or under the authority of any Governmental Authority or payable pursuant to
any tax-sharing agreement or pursuant to any other contract

 

14



--------------------------------------------------------------------------------

relating to the sharing or payment of any such tax, levy, assessment, tariff,
impost, imposition, toll, duty, deficiency or fee.

“Tax Allocation” shall have the meaning set forth in Section 2.6(c).

“Taxing Authority” means the IRS and any other Governmental Authority
responsible for the administration of any Tax.

“Tax Return” means any return (including any information return), report, claim
for refund, statement, declaration, schedule, notice, notification, form or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax, and including any amendment thereof.

“Third Party Claim” shall have the meaning set forth in Section 9.4(a).

“Technology” shall have the meaning set forth in this Section 1.1 under the
definition of “Intellectual Property Assets.”

“Transaction Documents” means the agreements and instruments contemplated hereby
or thereby.

1.2 Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and, unless otherwise indicated, shall have such meaning throughout
this Agreement.

1.3 Interpretation. As used in this Agreement, the word “including” means
without limitation, the word “or” is not exclusive and the words “herein,”
“hereof,” “hereby,” “hereto,” “hereunder” and the like refer to this Agreement
as a whole. Each defined term used in this Agreement shall have a comparable
meaning when used in its plural or singular form. Unless the context otherwise
requires, references herein: (a) to Articles, Sections, Exhibits and Schedules
mean the Articles and Sections of and the Exhibits and Schedules attached to
this Agreement, (b) to an agreement, instrument or document means such
agreement, instrument or document as amended, supplemented and modified from
time to time to the extent permitted by the provisions thereof and not
prohibited by this Agreement and (c) to a statute means such statute as amended
as of the Effective Date and includes any successor legislation thereto
effective as of the Effective Date. The headings and captions used in this
Agreement, in any Schedule or Exhibit hereto, in the table of contents or in any
index hereto are for convenience of reference only and do not constitute a part
of this Agreement and shall not be deemed to limit, characterize or in any way
affect any provision of this Agreement or any Schedule or Exhibit hereto, and
all provisions of this Agreement and the Schedules and Exhibits hereto shall be
enforced and construed as if no caption or heading had been used herein or
therein. Any capitalized terms used in any Schedule or Exhibit attached hereto
and not otherwise defined therein shall have the meanings set forth in this
Agreement (or, in the absence of any ascribed meaning, the meaning customarily
ascribed to any such term in Seller’s industry or in general commercial usage).
The Schedules and Exhibits referred to herein shall be construed with and as

 

15



--------------------------------------------------------------------------------

an integral part of this Agreement to the same extent as if they were set forth
verbatim herein. The parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. All references to dollars (or the symbol “$”) contained herein
shall be deemed to refer to United States dollars.

ARTICLE II

PURCHASE AND SALE OF ASSETS AND COMMON STOCK

2.1 Purchase and Sale of Assets. On the terms and subject to the conditions set
forth in this Agreement, at the Closing Buyer shall purchase, acquire and accept
from Seller, and Seller shall, and Parent shall cause Seller to, sell, transfer,
assign, convey and deliver to Buyer all of Seller’s right, title and interest
in, to and under the Purchased Assets, free and clear of all Encumbrances except
for Permitted Liens. “Purchased Assets” shall mean all of the assets,
properties, contractual rights, goodwill, going concern value, if any, rights
and claims of Seller or any Affiliate of Seller related to the Business on the
Closing Date, wherever situated and of whatever kind and nature, real or
personal, tangible or intangible, whether or not reflected on the Books and
Records of Seller (other than Excluded Assets), including each of the following
assets:

(a) all tangible personal property used or useful in the Business by Seller or
any Affiliate of Seller, including Furniture and Equipment;

(b) all prepaid charges and expenses, including any prepaid rent, of Seller;

(c) all rights of Seller under all Real Property (whether owned or leased),
together with all improvements, fixtures and other appurtenances thereto and
rights in respect thereof;

(d) the Intellectual Property Assets used or useful in the Business by Seller or
any Affiliate of Seller, including, without limitation, the rights to the
technology and patent application for the patent relating to the technology to
be used at the Facility that has been applied for by Parent;

(e) all rights of Seller under the Assumed Contracts, including all claims or
causes of action with respect to the Assumed Contracts;

(f) all Books and Records of Seller and all other documents of Seller or any
Affiliate of Seller that are related to the development, design or construction
of the Purchased Assets or to the Intellectual Property Assets, whether or not
physically located on any of Seller’s Real Property, but excluding those
documents referred to in Section 2.2(c) below;

 

16



--------------------------------------------------------------------------------

 

(g) all Permits, including Environmental Permits, related to the Business or the
Purchased Assets obtained by Seller or any Affiliate of Seller and all rights
and incidents of interest therein;

(h) all raw materials, supplies, parts, components and construction materials
owned by Seller or any Affiliate of Seller and used or to be used in connection
with the Business;

(i) all rights of Seller under non-disclosure or confidentiality, non-compete or
non-solicitation agreements with former employees, employees and agents of
Seller or with third parties to the extent relating to the Purchased Assets (or
any portion thereof);

(j) all rights of Seller or any Affiliate of Seller under or pursuant to all
warranties, representations and guaranties made by suppliers, manufacturers and
contractors to the extent relating to products sold or services provided to
Seller or any Affiliate of Seller in connection with the Business or to the
extent affecting any Purchased Asset;

(k) all work-in-process or construction in process, if any;

(l) all other assets reflected on Seller Financial Statements;

(m) all claims, choses-in-action and rights in litigation and settlements in
respect thereof;

(n) all third-party property and casualty insurance proceeds, and all rights to
third-party property and casualty insurance proceeds, in each case to the extent
received or receivable in respect of the Business;

(o) all incentives from any Governmental Authority related to the Facility; and

(p) all goodwill and other intangible assets, if any, associated with the
Business owned by Seller or any Affiliate of Seller, including the goodwill
associated with the Intellectual Property Assets of Seller.

2.2 Excluded Assets. Nothing herein contained shall be deemed to sell, transfer,
assign or convey the Excluded Assets to REG or Buyer, and Seller shall retain
right, title and interest to, in and under the Excluded Assets. “Excluded
Assets” shall mean each of the following assets:

(a) the contracts set forth Schedule 2.2(a) of the Seller Disclosure Schedule
(the “Excluded Contracts”);

(b) all cash and accounts receivable;

 

17



--------------------------------------------------------------------------------

 

(c) all Books and Records of Seller as pertain to ownership, organization or
existence of Seller and duplicate copies of such records as are necessary to
enable Seller to file tax returns and reports and to fulfill its reporting
obligations under applicable securities Laws;

(d) all membership interests (units) or other equity securities of Seller; and

(e) proprietary models, the use of which is not limited to biodiesel plant
design.

2.3 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing Buyer shall assume, effective as of the
Closing, all Liabilities of Seller under the Assumed Contracts excluding the
Excluded Liabilities (collectively, the “Assumed Liabilities”).

2.4 Excluded Liabilities. Neither REG nor Buyer will assume or be liable for any
Excluded Liabilities. Seller shall timely perform, satisfy and discharge in
accordance with their respective terms all Excluded Liabilities. “Excluded
Liabilities” shall mean all Liabilities of Seller arising out of, relating to or
otherwise in respect of the Business on or before the Closing Date and all other
Liabilities of Seller other than the Assumed Liabilities. Excluded Liabilities
shall include, but not be limited to, the following Liabilities and in no event
shall REG or Buyer assume any liability for the matters set out in this
Section 2.4:

(a) all Liabilities arising out of, relating to or with respect to (i) the
employment or performance of services, or termination of employment or services,
by Seller of any of its Affiliates of any individual on or before the Closing
Date; (ii) workers’ compensation claims against Seller that relate to the period
on or before the Closing Date, irrespective of whether such claims are made
prior to or after the Closing, and (iii) any Employee Benefit Plan;

(b) all Liabilities arising out of, under or in connection with Excluded
Contracts and, with respect to Assumed Contracts, Liabilities in respect of a
breach by or default of Seller accruing under such Contracts with respect to any
period prior to Closing;

(c) all Liabilities for (i) Taxes of Seller or any Subsidiary (or any
predecessor thereof), (ii) Taxes that relate to the Purchased Assets or the
Assumed Liabilities for taxable periods (or portions thereof) ending on or
before the Closing Date, including, without limitation, Taxes allocable to
Seller pursuant to this Agreement, and (iii) payments under any Tax allocation,
sharing or similar agreement (whether oral or written);

(d) all Liabilities in respect of any pending or threatened Legal Proceeding, or
any claim arising out of, relating to or otherwise in respect of (i) the
operation of the Business to the extent such Legal Proceeding or claim relates
to such operation on or prior to the Closing Date, except as provided in
Section 2.3(f) hereof, or (ii) any Excluded Asset;

(e) all Environmental Costs and Liabilities of Seller or relating to the
Purchased Assets;

 

18



--------------------------------------------------------------------------------

 

(f) all Liabilities or obligations of Seller relating to the business,
operations, assets or Liabilities of any Subsidiary or former Subsidiary of
Seller based upon, relating to or arising out of events, actions or failures to
act prior to the Closing Date; and

(g) all Liabilities of Seller or its officers or directors to the holders of the
membership or other equity interests of Seller.

2.5 Parent Investment. On the Closing Date, Parent shall transfer and convey to
REG the Parent Investment by wire transfer of immediately available funds to
such account as designated by REG.

2.6 Consideration; Taxes; Allocation.

(a) Consideration. In consideration of the purchase, sale and investment
described in Sections 2.1 and 2.5 hereof, REG shall issue and deliver to Parent,
free and clear of any Encumbrances except as provided in this Agreement, the
Investment Agreement and the Stockholder Agreement and under applicable state
and federal securities Laws, Two Million One Hundred Fifty Thousand
(2,150,000) shares of REG Common Stock, by delivery of REG Common Stock
certificates from REG’s transfer agent to Parent (the “Purchase Price”).

(b) Taxes.

(i) All transfer, documentary, sales, use, value added, gross receipts, stamp,
registration or other similar transfer Taxes incurred in connection with the
transfer and sale of the Assumed Contracts and Purchased Assets as contemplated
by the terms of this Agreement, including all recording or filing fees, notarial
fees and other similar costs of Closing, that may be imposed, payable,
collectible or incurred shall be borne by Parent and Seller.

(ii) All transfer, documentary, sales, use, value added, gross receipts, stamp,
registration or other similar transfer Taxes incurred in connection with the
transfer and sale of the REG Common Stock as contemplated by the terms of this
Agreement, including all recording or filing fees, notarial fees and other
similar costs of Closing, that may be imposed, payable, collectible or incurred
shall be borne by Buyer and REG.

(iii) Buyer and Parent shall furnish or cause to be furnished to each other,
upon request, as promptly as practical, such information (including reasonable
access to books and records) and assistance as is reasonably necessary for the
filing of any Tax Return, the payment of any Taxes, the conduct of any Tax
audit, and for the prosecution or defense of any Proceeding relating to any Tax
matter. Any Tax audit or other Tax Proceeding shall be deemed a Third Party
Claim subject to the procedures set forth in Section 9.4.

 

19



--------------------------------------------------------------------------------

 

(c) Allocation of Purchase Price. Within thirty (30) days following the Closing
Date, REG shall deliver to Parent a draft of Internal Revenue Service Form 8594
containing REG’s proposed allocation, pursuant to Section 1060 of the Code, of
(i) the value of the Purchase Price less (ii) the Parent Investment plus
(iii) any liabilities assumed by Buyer (the “Tax Allocation”). Parent shall have
fifteen (15) days following receipt of the REG’s proposed Tax Allocation to
notify REG in writing of any objections thereto. If Parent does not so object,
the Tax Allocation as proposed by REG shall be deemed accepted by Parent for all
purposes hereunder and shall be conclusive and binding on the parties. If Parent
objects to any portion of REG’s proposed Tax Allocation within the required time
period, the parties shall in good faith attempt to resolve any dispute and, if
the parties so resolve all disputes, REG’s proposed Tax Allocation, as amended
to the extent necessary to reflect the resolution of the dispute, shall be
conclusive and binding on the parties. If the parties do not reach agreement in
resolving the dispute within fifteen (15) days after notice of objection is
given by the Parent to REG, the parties shall submit the dispute to a an
independent accounting firm which is mutually agreeable to the parties (the
“Arbiter”) for resolution. If the parties cannot agree on the selection of an
independent accounting firm to act as Arbiter, the parties shall request the
American Arbitration Association to appoint such an Arbiter, and such
appointment shall be conclusive and binding on the parties. Promptly, but no
later than twenty (20) days after acceptance of appointment as Arbiter, the
Arbiter shall determine (it being understood that in making such determination,
the Arbiter shall be functioning as an expert and not as an arbitrator), based
solely on written submissions by REG and Parent, and not by independent review,
only those issues in dispute and shall render a written report as to the
resolution of the dispute and the resulting Tax Allocation, which shall be
conclusive and binding on the parties. The fees, costs and expenses of the
Arbiter shall be borne equally by REG and Parent. Following final determination
of the Tax Allocation pursuant to this Section 2.6(c), Parent, Seller, Buyer and
REG shall make consistent use of the Tax Allocation for all Tax purposes and on
all filings, declarations and reports with the IRS in respect thereof and shall
not take any position inconsistent therewith in any examination of any Tax
Return, in any refund claim, in any litigation or investigation or before any
Taxing Authority, except as required by applicable Law.

2.7 Bulk-Sales Laws. Buyer hereby waives compliance by Seller with the
requirements and provisions of any “bulk-transfer” Laws of any jurisdiction that
may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; provided, however, that, except with respect to the
Assumed Liabilities, Parent and Seller agree (a) to pay and discharge when due
or to contest or litigate all claims of creditors which are asserted against
REG, Buyer or the Purchased Assets by reason of such noncompliance, (b) to
indemnify, defend and hold harmless REG and Buyer from and against any and all
such claims and (c) to take promptly all necessary action to remove any Lien
which is placed on the Purchased Assets by reason of such noncompliance.

2.8 Proration of Certain Expenses. Subject to Section 2.4(c) and
Section 2.6(b)(i)-(ii) with respect to Taxes, all expenses and other payments
(including utilities) in respect of the Purchased Assets and all rents and other
payments (including any prepaid amounts) due or accrued through the Closing Date
shall be prorated between Seller, on the one hand, and Buyer,

 

20



--------------------------------------------------------------------------------

on the other hand, as of the Closing Date and shall be settled between Seller
and Buyer at Closing with an appropriate net payment between Seller and Buyer.
Seller shall be responsible for all rents (including any percentage rent,
additional rent and any accrued tax and operating expense reimbursements and
escalations), charges and other payments of any kind accruing during any period
under the real property leases or any such other leases up to and including the
Closing Date. To the extent assumed by Buyer, Buyer shall be responsible for all
such rents, charges and other payments accruing during any period under the real
property leases or any such other leases after the Closing Date.

ARTICLE III

CLOSING

3.1 Closing. The closing of the purchase, sale and investment provided for in
Sections 2.1-2.5 of this Agreement (the “Closing”) shall take place at the
offices of Nyemaster, Goode, West, Hansell & O’Brien, P.C., counsel to REG and
Buyer, in Des Moines, Iowa, at 10:00 a.m. local time on the first date on which
all of the applicable conditions to closing set forth in Sections 8.1 and 8.2
have been satisfied or waived, or such other date and time to which the parties
mutually agree (the “Closing Date”).

3.2 Procedure at Closing. At the Closing, REG, Buyer, Parent and Seller agree
that the following shall occur:

(a) Each of the conditions precedent (as applicable) in Section 8.1 shall have
been satisfied, or such condition(s) shall have been expressly waived in writing
by REG and Buyer, and Parent and Seller shall deliver to REG and Buyer all of
the documents required in Section 8.3(a).

(b) Each of the conditions precedent (as applicable) in Section 8.2 shall have
been satisfied, or such condition(s) shall have been expressly waived in writing
by Parent and Seller, and REG and Buyer shall deliver to Parent and Seller all
of the documents required in Section 8.3(b).

(c) All of the documents and instruments delivered at the Closing shall be in
form and substance, and shall be executed and delivered in a manner, reasonably
satisfactory to the parties’ respective counsel.

ARTICLE IV

REPRESENTATIONS AS TO SELLER

Parent and Seller, jointly and severally, represent and warrant to REG and Buyer
as of the date hereof as follows, except as disclosed in the Seller Disclosure
Schedule (with disclosure under any section of the Seller Disclosure Schedule
being deemed disclosure to all of the sections of this Article IV to the extent
the applicability of such disclosure to another section for which it is intended
to serve as disclosure is reasonably apparent):

4.1 Organization and Existence.

 

21



--------------------------------------------------------------------------------

 

(a) Seller is a limited liability company duly organized and validly existing
under the Laws of the state of its organization and has all requisite limited
liability company power and authority to own its property and carry on its
business as now conducted, and except as does not have or could not reasonably
be expected to have a Seller Material Adverse Effect, all Governmental
Authorizations and governmental approvals necessary therefor, including, without
limitation, all qualifications and other approvals necessary to do business as a
foreign corporation in each jurisdiction in which Seller is required to be so
qualified. Seller has at all times been operated in material compliance with
Seller’s Organizational Documents.

(b) Seller has the requisite limited liability company power and authority to
execute and deliver this Agreement and the documents contemplated hereby to
which Seller is a party, to perform its obligations hereunder and thereunder,
and to consummate the transactions contemplated by this Agreement and the
documents contemplated hereby. The execution, delivery and performance by Seller
of this Agreement and the other documents contemplated hereby to which Seller is
a party and the consummation by Seller of the transactions contemplated hereby
and thereby have been duly and validly authorized by all necessary limited
liability company action.

4.2 Noncontravention. Neither the execution and delivery of this Agreement and
the documents contemplated hereby, nor the consummation by Seller of the
transactions contemplated hereby or thereby, nor compliance by Seller with any
of the provisions hereof or thereof, will (a) violate any provision of Seller’s
Organizational Documents or any resolutions adopted by the members or mangers of
Seller, (b) result in a violation of any Governmental Authorization or Order of
any court or Governmental Authority, or any Law or Legal Requirement applicable
to Seller, (c) conflict with, result in a breach of, or constitute (or, with due
notice or lapse of time or both, would constitute) a default under, or give rise
to any right of termination, acceleration or cancellation under, any indenture,
agreement, contract, license, arrangement, understanding, evidence of
indebtedness, note, lease or other instrument to which Seller or any of the
Purchased Assets is bound, or (d) result in the creation or imposition of any
lien (other than Permitted Liens), charge, restriction, claim or Encumbrance of
any nature whatsoever upon Seller or any of the Purchased Assets.

4.3 No Litigation. There are no Proceedings pending or, to the Knowledge of
Parent, threatened against Seller or involving any of the Purchased Assets.
Neither Seller nor any of the Purchased Assets is subject to any Order. There
are no Proceedings pending, or to the Knowledge of Parent, threatened seeking to
restrain, prohibit, or obtain damages in connection with this Agreement or the
transactions contemplated hereby.

4.4 Consents. Except as set forth in Schedule 4.4 of the Seller Disclosure
Schedule, no consent, approval or authorization of, or notice to, or any filings
or registrations with, any Person is necessary to be obtained or made by or on
behalf of Parent or Seller in connection with the consummation of the
transactions contemplated by this Agreement except, in each case, for those
consents, approvals, authorizations or filings that have been obtained, given,
or made, as the case may be, and that are unconditional and in full force and
effect.

4.5 Subsidiaries. Seller does not own, directly or indirectly, any interest in
any other Entity.

 

22



--------------------------------------------------------------------------------

 

4.6 Organizational Documents; Books and Records; Managers. Parent has delivered
to REG and Buyer true and correct copies of the Organizational Documents of
Seller, including all amendments thereto, as in effect on the Effective Date,
and in each case certified by manager(s) of Seller. Parent has provided or made
available to REG and Buyer true and correct copies of the records and minute
books of Seller currently in effect as of the Effective Date. The records and
minute books, or equivalent records and documents, of Seller, have been kept and
maintained in all material respects as required by applicable Legal
Requirements, and contain true, correct and complete copies of the
Organizational Documents, minutes of meetings and consents in lieu of meetings
of the manager(s) of Seller (and any committees thereof, whether permanent or
temporary) and of its equity owners, and such records accurately reflect all
transactions referred to in such minutes and consents through the Effective
Date. Schedule 4.6 sets forth a list of the managers, directors, officers and
executives of Seller.

4.7 Financial Statements. Parent has delivered to REG and Buyer the unaudited
financial statements of Seller for the year ended December 31, 2009 consisting
of a balance sheet and income statement and the unaudited financial statements
of Seller for the period ending June 30, 2010 (collectively, the “Seller
Financial Statements”). The Seller Financial Statements were prepared in
accordance with GAAP (except that they do not contain all the notes that may be
required by GAAP and the June 30, 2010 financial statements are subject to
normal, recurring year-end adjustments consistent with past practice, the
effects of which are not individually or in the aggregate material) applied on a
consistent basis during the periods involved and present fairly the financial
condition, results of operations and statements of cash flows of Seller as of
the dates and for the periods indicated, and are true, accurate and complete in
all material respects.

4.8 Changes; Undisclosed Liabilities; Absence of Material Adverse Effect.

(a) Changes. Except as set forth in Schedule 4.8(a) of the Seller Disclosure
Schedule, since the date of the most recent Seller Financial Statements, there
has not been:

(i) any change in the financial condition, assets, liabilities, results of
operations, revenues, expenses or business prospects of Seller which,
individually or in the aggregate, does have or could reasonably be expected to
have a Seller Material Adverse Effect;

(ii) any damage, destruction or loss of a Seller Asset (whether or not covered
by insurance), which individually exceeds $20,000 or in the aggregate exceeds
$50,000 in value;

(iii) any increase in the compensation rate by Seller of their directors,
officers, agents or employees over their compensation rate, or any bonus,
percentage compensation, service award or other similar benefit, granted, made
or accrued to or to the credit of any such directors, officers, agents or
employees, or any Employee Benefit Plan by Seller, or

 

23



--------------------------------------------------------------------------------

any employment agreement or deferred compensation arrangement entered into
between Seller and any of their respective officers, directors, agents,
employees or consultants;

(iv) any amendment, modification or termination by Seller or any third party of
any material contract, agreement, lease, license, permit or other business
arrangement with Seller;

(v) any sale, lease, exchange, mortgage, pledge, encumbrance, transfer or other
disposition of any of the property or assets of Seller, except payments of
current liabilities in the ordinary course of business;

(vi) any material debt, obligation or liability created or incurred by Seller,
except current liabilities incurred in the ordinary course of business;

(vii) to the Knowledge of Parent, any act or omission to do any act which would
cause the breach of any material term or material obligation applicable to
Seller under any Contract;

(viii) any execution, creation, amendment or termination of any material
contract, agreement or license or any other transaction relating to Seller or
the Seller Assets, except in the ordinary course of business of Seller or except
as otherwise agreed to in writing by REG, Buyer and Parent;

(ix) any notice of any litigation or claim relating to Seller or the Assets;

(x) any waiver or release of any material right or claim with respect to Seller
or any of the Seller Assets;

(xi) any mortgage, pledge or other encumbrance on any Real Property or Asset
other than Permitted Exceptions;

(xii) any other transaction out of the ordinary and normal course of business of
Seller; or

(xiii) any agreement by Parent or Seller to do any of the foregoing.

(b) Undisclosed Liabilities. Neither Seller nor any of the Assets are subject to
any material debt, liability or obligation, whether accrued, absolute,
contingent or otherwise, of a type that would be required to be reflected on a
consolidated balance sheet prepared in accordance with GAAP (including required
footnotes), other than (i) as reflected in Seller Financial Statements,
(ii) accounts payable for goods or services received by Seller incurred in the
ordinary course of business consistent with past

 

24



--------------------------------------------------------------------------------

practice since the date of the Seller Financial Statements and (iii) as set
forth on Schedule 4.8(b) of the Seller Disclosure Schedule.

(c) Material Adverse Changes. Since the date of the most recent Seller Financial
Statements, there has not been, and no event that reasonably could be
anticipated to have, a Seller Material Adverse Effect.

4.9 Tax Matters. True, correct and complete copies of all federal, state, local
and foreign Tax Returns which have been filed by Seller have been delivered to
REG and Buyer. Seller has filed or caused to be filed on or before their due
date all Tax Returns that it is required to file and has paid all Taxes due and
payable on such Tax Returns or on any assessments made against Seller or any of
the Assets and all other Taxes imposed on Seller or any of the Assets (except
for Tax Returns for which valid extensions have been obtained and are in force).
All such Tax Returns were and will be accurate, correct and complete in all
material respects and were prepared in the manner required by applicable Laws.
For all periods (or portions thereof) ending on or before the Closing Date for
which Tax Returns are not yet due, Seller has either paid or adequately reserved
for Taxes accrued for such periods. There are no Tax liens upon any of the
Assets, other than liens for Taxes not yet due and payable and there is no
threatened audit, dispute or claim that might result in a lien on any of the
Assets. There are no audits, disputes, claims or threatened assessments
concerning any Tax liability of Seller or that are related to the Assets. Seller
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, or other third party. Seller made all deposits required with respect
to Taxes due and payable by Seller. Seller has not elected to be taxed, or to
the Knowledge of Parent is taxed, as a corporation for income tax purposes.

4.10 Compliance with Law. Except as set forth on Schedule 4.10 of the Seller
Disclosure Schedule and except as does not have or could not reasonably be
expected to have, a Seller Material Adverse Effect, Seller is, and at all times
since its formation has been, in compliance with all Legal Requirements
applicable to Seller, or to the ownership or operation of the Assets or the
operation of its business, and has no basis to expect, nor has it received any
Order, notice, or other communication from any Governmental Authority of any
alleged, actual, or potential material violation and/or failure to materially
comply with any Legal Requirement applicable to Seller or to the ownership or
operation of the Assets.

4.11 Contracts and Commitments.

(a) Contracts of Seller.

(i) Set forth on Schedule 4.11(a)(i) of the Seller Disclosure Schedule is a list
of all material contracts, agreements, instruments, arrangements, or
understandings, whether written or oral, to which Seller is a party or by which
any of the Assets are bound (referred to herein as the “Contracts”), each of
which are valid and in full force and effect and constitute the legal, valid,
and binding obligations of Seller, and true and correct copies of which have
been provided or made available to REG and Buyer.

 

25



--------------------------------------------------------------------------------

 

(ii) Set forth on Schedule 4.11(a)(ii) of the Seller Disclosure Schedule is a
list of all contracts, agreements, instruments, arrangements, or understandings,
whether written or oral, to which Parent or Seller is a party and which are
included in the Purchased Assets (the “Assumed Contracts”), each of which are
valid and in full force and effect and constitute the legal, valid, and binding
obligations of Parent or Seller, and true and correct copies of which have been
provided or made available to the REG and Buyer.

(b) Seller (i) has performed all the obligations required to be performed by it
to date in all material respects (or has received a valid, enforceable and
irrevocable written waiver with respect to its non-performance) under each
Contract and (ii) has received no notice of default and is not in default in any
material respect (or, with due notice or lapse of time or both, would be in
default) under any Contract. Except as set forth on Schedule 4.11(b) of the
Seller Disclosure Schedule, Seller does not have a present expectation or
intention of terminating or not materially performing any of its obligations
under any Contract, and neither Parent nor Seller have any Knowledge of any
breach or threatened breach by another party to any Contract.

(c) Except as set forth on Schedule 4.11(c) of the Seller Disclosure Schedule,
(i) no previous or current party to any Contract has given written notice to
either Seller or Parent of, or made any written claim with respect to, a desire
or intention to exercise any optional termination, cancellation, non-renewal or
acceleration right thereunder, and neither Seller nor Parent have any Knowledge
of any notice of, or claim with respect to, any such desire or intention and
(ii) neither Seller nor Parent have given written notice to any previous or
current party to any Contract of, nor made any written claim with respect to, a
desire or intention to exercise any optional termination, cancellation,
non-renewal or acceleration right thereunder.

4.12 Title to Assets.

(a) Ownership of Assets.

(i) A complete and accurate description of all material Assets owned, leased or
licensed by Seller (the “Seller Assets”) is set forth on Schedule 4.12(a)(i) of
the Seller Disclosure Schedule. Seller has good and marketable title to Seller
Assets owned by it free and clear of all Encumbrances other than Permitted
Liens. With respect to those Seller Assets that are leased, Seller is in
compliance in all material respects with each such lease and holds a valid
leasehold interest, free and clear of all Encumbrances other than Permitted
Liens.

(ii) A complete and accurate description of the Purchased Assets is set forth on
Schedule 4.12(a)(ii) of the Seller Disclosure Schedule. Seller or an Affiliate
of Seller has good and marketable title to the Purchased Assets free and clear
of all Encumbrances other than Permitted Liens. With respect to those Purchased
Assets that are leased,

 

26



--------------------------------------------------------------------------------

Seller or such Affiliate of Seller party thereto is in compliance in all
material respects with each such lease and holds a valid leasehold interest,
free and clear of all Encumbrances other than Permitted Liens.

(b) All Assets. The Seller Assets and the Purchased Assets constitute all of the
assets, properties and rights which are reflected in the Seller Financial
Statements and which are used or useful by Seller or any Affiliate of Seller in
connection with the conduct of the Business as of the Effective Date. Except as
set forth on Schedule 4.12(b) of the Seller Disclosure Schedule, Seller holds of
record, owns beneficially and has good title to the Purchased Assets. At the
Closing and upon transfer to Buyer upon Closing, Buyer shall hold of record, own
beneficially and have good title to the Purchased Assets, and the Purchased
Assets will be free and clear of Encumbrances other than Permitted Liens.

(c) Condition of Assets. Seller has properly maintained the Facility in its
partially completed condition in a manner reasonably intended to preserve its
value and future operability; provided, however, that (i) the Purchased Assets
shall otherwise be purchased on an “As-Is,” “Where-Is” basis, (ii) no implied
representations or warranties are intended or made in connection with condition,
order, repair or operating condition of the Purchased Assets (including without
limitation any implied warranty of merchantability or fitness for a particular
purpose), and (iii) Buyer acknowledges that it has had a reasonable opportunity
to make and has made a physical inspection of the Facility and an independent
investigation of all aspects of the Purchased Assets that it deemed appropriate,
and no condition which was readily observable during an inspection conducted by
Buyer with reasonable diligence under the circumstances, without the necessity
of conducting any testing, shall constitute a breach of the representation in
this sentence. Buyer, and not Seller or Parent, assumes any and all costs to
repair and maintain the Purchased Assets except as provided in the first
sentence of this Section 4.12(c).

(d) Accounts Receivable. Seller does not have any accounts receivable.

(e) Inventory. Except as set forth on Schedule 4.12(e), Seller does not have any
inventory.

4.13 Real Property.

(a) Schedule 4.13(a) of the Seller Disclosure Schedule contains a legal
description of each parcel of Real Property owned or leased as of the Effective
Date by Seller. Neither Seller nor Parent owns, occupies, or uses any real
property or any right, title or interest therein, including options to purchase
or lease, used in connection with, or necessary for, the operation of the
Business of Seller as proposed to be conducted by Seller, other than the Real
Property. Except as set forth in Schedule 4.13(a) of the Seller Disclosure
Schedule neither Seller nor Parent has granted to any third party a right to use
or occupy any portion of the Real Property nor are there any parties in
possession of any portion of the Real Property, whether as tenants, subtenants,
trespassers or otherwise, except Seller.

 

27



--------------------------------------------------------------------------------

 

(b) Seller has a valid leasehold interest to the Real Property that it occupies
or intends to occupy pursuant to a lease, free and clear of all Encumbrances,
except Permitted Liens. Seller has paid, discharged or reserved for, all lawful
claims against Seller that, if unpaid, could become an Encumbrance against the
Real Property or any portion thereof.

(c) With respect to each parcel of Real Property and the buildings, structures,
improvements and fixtures thereon, to the Knowledge of Parent:

(i) No condemnation or eminent domain taking of the Real Property, or any
portion thereof, has occurred. There is no pending, threatened or contemplated,
appropriation, condemnation, eminent domain or like proceeding affecting the
Real Property or any part thereof or of any sale or other disposition of the
Real Property or any part thereof in lieu of condemnation.

(ii) Except for assessments occurring on a regular basis or that may arise as a
result of the transactions contemplated by this Agreement in accordance with
applicable Legal Requirements, there is no pending or contemplated reassessment
of any parcel included in the Real Property that is reasonably expected to
increase the real estate tax assessment for such properties.

(iii) There is no pending or contemplated proceeding to rezone any parcel of the
Real Property. The uses for which each parcel of the Real Property are zoned do
not restrict, or in any manner impair, the current use of the Real Property or
the proposed use by Seller in the Business. Neither Parent nor Seller has
received notice of any violation of any applicable zoning Law, regulation or
other Legal Requirement, related to or affecting the Real Property.

(iv) All buildings, structures and other improvements on the Real Property,
including but not limited to driveways, out-buildings, landscaped areas and
sewer systems, and all means of access to the Real Property, are located
completely within the boundary lines of the Real Property and do not encroach
upon or under the property of any other Person or entity. No buildings,
structures or improvements constructed on the property of any other Person
encroach upon or under the Real Property.

(v) The proposed use of the Real Property, or any portion thereof, in the
Business does not violate or conflict with (i) any covenants, conditions or
restrictions applicable thereto or (ii) the terms and provisions of any
contractual obligations relating thereto.

 

28



--------------------------------------------------------------------------------

 

(vi) None of the Real Property is subject to any right of first offer, right of
first refusal, option or other agreement for the sale or lease thereof.

(vii) Seller has good and valid rights of ingress and egress to and from all of
the Real Property (including between separate parcels included within the Real
Property) from and to rail lines, rail spurs, pipelines, if any, and the public
street systems for all usual street, road, shipping, transport, storage and
utility purposes and other purposes necessary or incidental to the operation of
the Business.

(viii) Except as disclosed on Schedule 4.13(c) of the Seller Disclosure
Schedule, all utilities required for or useful in the operation of the Business
either enter the Real Property through adjoining streets and roads, or if they
pass through adjoining private land, they do so in accordance with valid public
easements. All necessary utilities (including without limitation, water, sewer,
electricity and telephone facilities) are available to the Real Property and
there exists no proposed limitation in or reduction of the quality or quantity
of utility services to be furnished to the Real Property. Permanent adequate
sewage and water systems and connections are available to the Real Property in
connection with the proposed use by Seller in the Business.

(ix) No Proceeding is pending or threatened to revoke, suspend, modify or limit
any of the permits required under applicable Legal Requirements with respect to
Seller’s ownership of, leasehold interest in, and use and occupancy of, the Real
Property. No Permit will be subject to revocation, suspension, modification or
limitation as a result of this Agreement or the consummation of the transactions
contemplated hereby.

4.14 Employee Matters. No employee of Parent or Seller is entitled to any
payment in connection with the consummation of the transactions contemplated by
this Agreement. Seller is not a party to any collective bargaining agreements or
union contracts. Seller has not received notice of any claim that it has not
complied with any Laws relating to the employment of labor, including any
provisions thereof relating to wages, hours, collective bargaining, the payment
of social security and similar taxes, equal employment opportunity, employment
discrimination, or employment safety, or that Seller is liable for any arrears
of wages or any taxes or penalties for failure to comply with any of the
foregoing.

4.15 Benefit Plans.

(a) Schedule 4.15(a) of the Seller Disclosure Schedule sets forth a true,
correct and complete list of each of Seller’s Employee Benefit Plans (the
“Seller Employee Benefit Plans”). Except as set forth on Schedule 4.15(a) of the
Seller Disclosure Schedule, Seller does not have any liabilities in respect of,
or under, any employee benefit plan (as such term is defined in Section 3(3) of
ERISA), any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA, including without

 

29



--------------------------------------------------------------------------------

limitation any multiemployer pension plan within the meaning of Section 3(37) of
ERISA), any deferred compensation arrangement, any bonus, incentive
compensation, employment agreement, severance agreement, or any other similar
type of plan, program or arrangement providing for employee benefits (“Employee
Benefit Plans”). Each Seller Employee Benefit Plan that provides deferred
compensation subject to Section 409A of the Code complies or has been operated
in good faith compliance with Section 409A of the Code (and has so complied or
been operated in good faith compliance for the entire period during which
Section 409A of the Code has applied to such Parent Employee Benefit Plan).

(b) The consummation of the transactions contemplated by this Agreement will not
result in Seller incurring any liability under any Employee Benefit Plans,
including but not limited to, severance, bonus or other compensation obligations
to any person, service provider or contractor of Seller or any of its
Affiliates. In addition, none of the Assets are subject to a lien under
Section 412(n) of the Code with respect to the funding of any employee benefit
plan (as such term is defined in Section 3(3) of ERISA).

(c) Each Seller Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS, or is embodied in a prototype document that has received an opinion
letter from the IRS, and materially meets the requirements for qualification
thereunder. Neither Parent nor Seller nor any Seller Employee Benefit Plan
provides for the continuation of medical or health benefits or death benefits or
life insurance benefits after an employee’s termination of employment (including
retirement) except for continuation of coverage required pursuant to
Section 4980B of the Code and Part 6 of Title I of ERISA and the regulations
thereunder, and similar state or local Laws.

4.16 Intellectual Property. Schedule 4.16 of the Seller Disclosure Schedule sets
forth all Copyrights, Patents and Marks that Seller or Parent owns, uses or
licenses in the Business. The Intellectual Property Assets constitute all such
assets necessary to operate the Business of Seller as presently conducted. To
the Knowledge of Parent, there is no intellectual property of any third party
that infringes any of the Intellectual Property Assets owned or used by Seller.
To the Knowledge of Parent, none of the Intellectual Property Assets owned by or
used by Seller infringes upon or is alleged to infringe upon, any intellectual
property right of any other person or entity.

4.17 Environmental Compliance. Except as set forth on Schedule 4.17 of the
Seller Disclosure Schedule and except as could not reasonably be expected to
have a Seller Material Adverse Effect:

(a) the operations of Seller, with respect to the Business, are and have been in
compliance in all material respects with all applicable Environmental Laws,
which compliance includes obtaining, maintaining in good standing and complying
with all Environmental Permits necessary to operate the Business except for
non-compliance that would not reasonably be expected to result in the Business
incurring material Environmental Costs and Liabilities and no action or
proceeding is pending or, to the Knowledge of Seller, threatened to revoke,
modify or terminate any such Environmental Permit, which is necessary and
material to the operation of the Business, and, to the

 

30



--------------------------------------------------------------------------------

Knowledge of Seller, no facts, circumstances or conditions currently exist that
could adversely affect such continued material compliance with Environmental
Laws and Environmental Permits or require currently unbudgeted capital
expenditures to achieve or maintain such continued material compliance with
Environmental Laws and Environmental Permits;

(b) with respect to the Business, Seller is not the subject of any outstanding
written Order or contract with any Governmental Authority or Person respecting
(i) Environmental Laws, (ii) Remedial Action or (iii) any Release or threatened
Release of a Hazardous Material related to the Facility, Real Property,
Purchased Assets or the Business;

(c) no claim is pending or to the Knowledge of Parent, threatened against
Seller, alleging, with respect to the Facility, Real Property, Purchased Assets
or the Business, that Seller may be in violation of any Environmental Law or any
Environmental Permit or may have any Liability under any Environmental Law
including, but not limited to, claims relating to noise or odors, other than
such claims that are routine in nature and would not, individually or in the
aggregate, result in the Business incurring material Environmental Costs and
Liabilities;

(d) to the Knowledge of Parent, no facts, circumstances or conditions exist with
respect to the Facility, Real Property, Purchased Assets or the Business or any
property currently or formerly owned, operated or leased by Seller or any
property to which Seller arranged for the disposal or treatment of Hazardous
Materials that could reasonably be expected to result in the Business incurring
unbudgeted material Environmental Costs or Liabilities;

(e) to the Knowledge of Parent, there are no investigations of the Business, or
currently or previously owned, operated or leased property of Seller pending or
threatened which could reasonably be expected to lead to the imposition of any
material Environmental Costs or Liabilities or Encumbrances under Environmental
Law;

(f) the transactions contemplated hereunder do not require the consent of or
filings with any Governmental Authority with jurisdiction over Seller and
environmental matters;

(g) there is not located at any of the Real Property, or at any property
previously owned, operated or leased by Seller during Seller’s ownership,
operation or lease, any (i) underground storage tanks, (ii) landfill,
(iii) surface impoundment, (iv) asbestos-containing material or (v) equipment
containing polychlorinated biphenyls;

(h) Seller with respect to the Business has no residual liability with respect
to abandoned or former properties, including any obligation to remove or
demolish on-site structures or close wastewater lagoons or ponds, and, to the
Knowledge of Seller, no Real Property has any structures or features, including
abandoned buildings or wastewater lagoons or ponds (other than those being used
in compliance with Environmental Laws) requiring removal, demolition, or
closure; and

(i) Seller has made available to REG and Buyer all material environmentally
related audits, studies, reports, analyses and results of investigations that
have been performed with respect to any currently or previously owned, leased or
operated

 

31



--------------------------------------------------------------------------------

properties of Seller or material documentation relating to pending or threatened
claims or investigations pursuant to Environmental Laws, to the extent such
materials are in the possession, custody or control of Seller.

4.18 Insurance. Schedule 4.18 of the Seller Disclosure Schedule sets forth a
list of all insurance policies owned or held by Seller or by Parent for the
benefit of Seller and true, correct and complete copies of all such insurance
policies have been delivered or made available to REG and Buyer. All policies of
fire, liability, workmen’s compensation, and other forms of insurance owned or
held by Seller or Parent on behalf of Seller: (a) are sufficient for compliance
in all material respects with all Legal Requirements and of all agreements of
Seller, (b) are valid and outstanding policies, and (c) provide adequate
insurance coverage in at least such amounts and against at least such risks (but
including in any event public liability) as are required by any agreements
pertaining to Seller or the Assets.

4.19 Governmental Authorizations and Permits. Listed on Schedule 4.19 of the
Seller Disclosure Schedule is a true, correct and complete listing of (a) all
Governmental Authorizations related to the Facility that Seller or Parent has
obtained to date, (b) all Governmental Authorizations related to the Facility
that Seller or Parent has applied for but which have not been issued, and (c) to
the Knowledge of Parent, all material Governmental Authorizations that are
required in order for Seller to construct and operate the Facility. No
application for a Governmental Authorization that has been submitted by or on
behalf of Seller has been rejected and neither Parent nor Seller has received
written notice that any necessary Governmental Authorization or Permit that has
not been issued will not be issued

4.20 Sale of Goods. Except as set forth on Schedule 4.20, Seller has not sold
any goods, merchandise and products since its organization.

4.21 Brokers. Neither Parent nor Seller has paid or become obligated to pay any
fee or commission to any broker, finder, intermediary, advisor, consultant, or
appraiser for or on account of the transactions contemplated by this Agreement.

ARTICLE V

REPRESENTATIONS AS TO PARENT

Parent represents and warrants to REG and Buyer as of the date hereof as
follows:

5.1 Organization and Standing. Parent is a corporation duly organized, validly
existing and in good standing under the Laws of the State of California. Parent
has all requisite corporate power and authority to own its property and carry on
its businesses as now conducted, and except as does not have or could not
reasonably be expected to have a Seller Material Adverse Effect, all
Governmental Authorizations and governmental approvals necessary therefor,
including, without limitation, all qualifications and other approvals necessary
to do business as a foreign corporation in each jurisdiction in which it is
required to be so qualified. Parent has at all times been operated in material
compliance with its Organizational Documents.

5.2 Authority; Authorization; Capacity. Parent has the requisite corporate power
and authority to execute and deliver this Agreement and the documents
contemplated hereby to

 

32



--------------------------------------------------------------------------------

which Parent is a party, to perform its obligations hereunder and thereunder,
and to consummate the transactions contemplated by this Agreement and the
documents contemplated hereby. The execution, delivery and performance by Parent
of this Agreement and the other documents contemplated hereby to which Parent is
a party and the consummation by Parent of the transactions contemplated hereby
and thereby have been duly and validly authorized by all necessary corporate
action.

5.3 Enforceability. This Agreement and the other documents contemplated hereby
to which Parent is a party have been duly executed and delivered by Parent and
are valid and binding obligations of Parent, enforceable against Parent in
accordance with the terms hereof and thereof, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, fraudulent conveyance and other
similar Laws affecting creditors’ rights generally and by general principles of
equity.

5.4 Noncontravention. Neither the execution, delivery or performance by Parent
of this Agreement and the documents contemplated hereby, nor the consummation by
Parent of the transactions contemplated hereby, nor compliance by Parent with
any of the provisions hereof or thereof will (a) violate, or result in the
violation of, any provision of its Organizational Documents or any resolutions
adopted by its shareholders or board of directors, (b) result in a violation of
any Governmental Authorization or Order, or any Law or Legal Requirement, in
each case applicable to Parent or Parent’s assets or properties or (c) except as
set forth on Schedule 5.4(c) of the Seller Disclosure Schedule, conflict with,
result in the breach of, or constitute (or, with due notice or lapse of time or
both, would constitute) a default under, or give rise to any right of
termination, acceleration or cancellation under, any indenture, agreement,
contract, license, arrangement, understanding, evidence of indebtedness, note,
lease or other instrument to which Parent is bound, or (d) result in the
creation or imposition of any lien (other than Permitted Liens), charge,
restriction, claim or Encumbrance of any nature whatsoever upon Parent.

5.5 Governmental Approvals. No filing by Parent with, and no permit,
authorization, consent or approval, in each case, of or with respect to Parent,
of any Governmental Authority is necessary for, the consummation by Parent of
the transactions contemplated hereby, except for those consents, approvals,
notices, filings, or registrations that have been obtained, given, or made, as
the case may be, and that are unconditional and in full force and effect.

5.6 Ownership of Seller Membership Interests. Parent owns one hundred percent of
the outstanding membership interests of AED, and AED owns one hundred percent of
the outstanding membership interests in Seller.

5.7 Investment Agreement. Parent acknowledges and understands it will be
receiving REG Common Stock based on certain representations and warranties made
by Parent, and agrees to execute and deliver to REG an Investment Agreement in
the form attached hereto as Exhibit A (the “Investment Agreement”).

 

33



--------------------------------------------------------------------------------

 

ARTICLE VI

REPRESENTATIONS OF BUYER AND REG

Buyer and REG, jointly and severally, represent and warrant to Parent and Seller
as of the date hereof as follows:

6.1 Organization and Existence. Buyer is a limited liability company duly
organized and validly existing under the Laws of the State of Iowa. REG is a
corporation duly organized and validly existing under the Laws of the State of
Delaware. Buyer and REG have all requisite limited liability company or
corporate power and authority to own their property and carry on their
businesses as now conducted, and except as do not have or could not reasonably
be expected to have a Buyer Material Adverse Effect, all Governmental
Authorizations and governmental approvals necessary therefor, including, without
limitation, all qualifications and other approvals necessary to do business as
foreign corporations in each jurisdiction in which they are required to be so
qualified. Buyer and REG have at all times been operated in material compliance
with their Organizational Documents.

6.2 Authority; Authorization; Capacity. Each of REG and Buyer have the requisite
corporate or limited liability company power and authority to execute and
deliver this Agreement and the documents contemplated hereby to which it is a
party, to perform its obligations hereunder and thereunder, and to consummate
the transactions contemplated by this Agreement and the documents contemplated
hereby. The execution, delivery and performance by REG and Buyer of this
Agreement and the other documents contemplated hereby to which REG or Buyer is a
party and the consummation by REG or Buyer of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate or limited liability company action.

6.3 Enforceability. This Agreement and the other documents contemplated hereby
to which REG or Buyer is a party have been duly executed and delivered by REG
and Buyer, respectively, and are valid and binding obligations of REG and Buyer,
enforceable against REG and Buyer in accordance with the terms hereof and
thereof, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, fraudulent conveyance and other similar Laws affecting creditors’
rights generally and by general principles of equity.

6.4 Noncontravention. Neither the execution, delivery or performance by REG or
Buyer of this Agreement and the documents contemplated hereby, nor the
consummation by REG or Buyer of the transactions contemplated hereby, nor
compliance by REG or Buyer with any of the provisions hereof or thereof will
(a) violate, or result in the violation of, any provision of its Organizational
Documents or any resolutions adopted by its stockholders, members, board of
directors, board of managers, partners, trustee or other governing body,
(b) result in a violation of any Governmental Authorization or Order, or any Law
or Legal Requirement, applicable to REG or Buyer or REG’s or Buyer’s assets or
properties or (c) conflict with, result in a breach of, or constitute (or, with
due notice or lapse of time or both, would constitute) a default under, or give
rise to any right of termination, acceleration or cancellation under, any
indenture, agreement, contract, license, arrangement, understanding, evidence of
indebtedness, note, lease or other instrument to which Buyer or REG is bound, or
(d) result in the creation or

 

34



--------------------------------------------------------------------------------

imposition of any lien (other than Permitted Liens), charge, restriction, claim
or Encumbrance of any nature whatsoever upon Buyer or REG.

6.5 Governmental Approvals. No filing by REG or Buyer with, and no permit,
authorization, consent or approval, in each case, of or with respect to REG or
Buyer, of any Governmental Authority is necessary for, the consummation by
Parent of the transactions contemplated hereby, except for those consents,
approvals, notices, filings, or registrations that have been obtained, given, or
made, as the case may be, and that are unconditional and in full force and
effect.

6.6 Capitalization.

(a) The authorized capital stock of REG consists of 140,000,000 shares of common
stock par value $0.0001 and 60,000,000 shares of preferred stock par value
$0.0001, 14,000,000 shares of which have been designated Series A Preferred
Stock. At the close of business on the Effective Date, (i) 30,979,553 shares of
REG Common Stock were issued and outstanding and (ii) 13,455,522 shares of
Series A Preferred Stock were issued and outstanding (collectively, the REG
Common Stock and REG preferred stock, the “REG Shares”). All issued and
outstanding REG Shares are duly authorized and validly issued, were not issued
in violation of any person’s preemptive rights, and are fully paid and
nonassessable. There are 228,816 issued and outstanding options to purchase
shares of REG Common Stock pursuant to stock option agreements, 2,368,188 shares
of restricted stock units issued under the REG 2009 Stock Incentive Plan, issued
and outstanding warrants to purchase 1,313,359 shares of REG Common Stock, and
731,250 shares of REG Common Stock reserved for issuance as additional incentive
consideration pursuant to that certain Asset Purchase Agreement dated as of
July 16, 2010 by and among American BDF, LLC, REG, REG Biofuels, Inc., Golden
State Service Industries, Inc., Restaurant Technologies, Inc. and Tellurian
Biodiesel, Inc. Except as set forth in this Section 6.6, Schedule 6.6(a) of the
Buyer Disclosure Schedule and the REG Governing Documents, (i) there are no
outstanding subscriptions, options, warrants, conversion rights or other rights,
securities, agreements or commitments obligating REG to issue, sell or otherwise
dispose of capital stock of REG, or any securities or obligations convertible
into, or exercisable or exchangeable for, any such capital stock, (ii) there are
no voting trusts or other agreements or understandings to which REG or any other
person is a party with respect to voting of REG Shares; (iii) REG is not party
to nor bound by any outstanding restrictions, options or other obligations,
agreements or commitments to sell, repurchase, redeem or acquire any outstanding
REG Shares or other equity securities of REG, and (iv) to the extent not covered
in subsection (i)-(iii) above, there are no other agreements of any nature
regarding REG Shares, including, without limitation, any registration rights
agreements or members’ agreements. REG Shares have been offered, sold and
delivered by REG in compliance with all applicable Laws. REG Shares were not
issued in breach or in violation of any rights, agreements, arrangements or
commitments under any Law or REG Governing Documents.

(b) Except as set forth on Schedule 6.6(b) of the Buyer Disclosure Schedule, all
outstanding securities of REG, including, without limitation, all outstanding
shares of the

 

35



--------------------------------------------------------------------------------

capital stock of REG, all shares of the capital stock of REG issuable upon the
conversion or exercise of all convertible or exercisable securities and all
other securities that REG is obligated to issue, are subject to a one hundred
eighty (180) day lock up restriction upon an initial public offering of REG’s
securities pursuant to a registration statement filed with the SEC pursuant to
the Securities Act to the extent and as provided in Section 3(b) of the
Stockholder Agreement.

6.7 Valid Issuance of Common Stock. The REG Shares being purchased by the Parent
hereunder, when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid, and nonassessable, and will be free of restrictions on
transfer other than restrictions on transfer under the REG Governing Documents
and under applicable state and federal securities laws.

6.8 SEC Reports; Financial Statements. REG has filed all SEC Reports required to
be filed by it on a timely basis or has timely filed a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. REG has not received any material
correspondence from the SEC concerning the SEC Reports. No securities issued by
REG presently trade on an established trading market. The financial statements
of REG included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. REG has previously delivered
to Parent true, correct and complete copies of the audited financial statements
of REG for the year ended December 31, 2009 and unaudited financial statements
for the quarter ended March 31, 2010 as filed with the SEC, and unaudited
financial statements for the quarter ended June 30, 2010 as filed with the SEC
(collectively, the “REG Financial Statements”). Except as set forth on Schedule
6.8 of the Buyer Disclosure Schedule, the REG Financial Statements were prepared
in accordance with GAAP (except that the unaudited financial statements do not
contain all the notes that may be required by GAAP and are subject to normal,
recurring year-end adjustments consistent with past practice, the effects of
which are not individually or in the aggregate material) applied on a consistent
basis during the periods involved, and present fairly the financial condition,
results of operations and statements of cash flows of REG as of the dates and
for the periods indicated, and are true, accurate and complete in all material
respects.

6.9 Undisclosed Liabilities; Absence of Material Adverse Effect.

(a) Undisclosed Liabilities. REG is not subject to any material debt, liability
or obligation, whether accrued, absolute, contingent or otherwise, of a type
that would be required to be reflected on a consolidated balance sheet prepared
in accordance with GAAP (including required footnotes), other than (i) as
reflected in the REG Financial Statements, (ii) accounts payable for goods or
services received by REG incurred in the ordinary course of business consistent
with past practice since the last date of the REG

 

36



--------------------------------------------------------------------------------

Financial Statements and (iii) as set forth on Schedule 6.9 of the Buyer
Disclosure Schedule.

(b) Material Adverse Changes. Since the date of the most recent REG Financial
Statements, there has not been, and no event that reasonably could be
anticipated to have, a Buyer Material Adverse Effect.

6.10 No Litigation. Except as set forth on Schedule 6.10, there are no
Proceedings pending or, to the Knowledge of REG, threatened against REG or Buyer
except as could not reasonably be expected to have a Buyer Material Adverse
Effect. Neither REG nor Buyer is subject to any Order. There are no Proceedings
pending, or to the Knowledge of REG, threatened seeking to restrain, prohibit,
or obtain damages in connection with this Agreement or the transactions
contemplated hereby.

6.11 Consents. Except as set forth in Schedule 6.11 of the Buyer Disclosure
Schedule, no consent, approval or authorization of, or notice to, or any filings
or registrations with, any Person is necessary to be obtained or made by or on
behalf of REG or Buyer in connection with the consummation of the transactions
contemplated by this Agreement except, in each case, for those consents,
approvals, authorizations or filings that have been obtained, given, or made, as
the case may be, and that are unconditional and in full force and effect.

6.12 Organizational Documents; Books and Records. REG has delivered to Parent
true and correct copies of the Organizational Documents of REG, including all
amendments thereto, as in effect on the Effective Date, and in each case
certified by its officer(s). REG has provided or made available to Parent true
and correct copies of the records and minute books of REG currently in effect as
of the Effective Date. The records and minute books, or equivalent records and
documents, of REG, have been kept and maintained in all material respects as
required by applicable Legal Requirements, and contain true, correct and
complete copies of the Organizational Documents, minutes of meetings and
consents in lieu of meetings of the manager(s) of REG (and any committees
thereof, whether permanent or temporary) and of its equity owners, and such
records accurately reflect all transactions referred to in such minutes and
consents through the Effective Date.

6.13 Tax Matters. REG and its Subsidiaries have filed or caused to be filed on
or before their due date all Tax Returns that they are required to file and have
paid all Taxes due and payable on such Tax Returns or on any assessments made
against REG and its Subsidiaries and all other Taxes imposed on REG and its
Subsidiaries (except for Tax Returns for which valid extensions have been
obtained and are in force) except as does not have, or could not reasonably be
expected to have, a Buyer Material Adverse Effect. All such Tax Returns were and
will be accurate, correct and complete in all material respects and were
prepared in the manner required by applicable Laws. For all periods (or portions
thereof) ending on or before the date of the most recent REG Financial
Statements for which Tax Returns are not yet due, REG has either paid or
adequately reserved for Taxes accrued for such periods. There are no Tax liens
upon any of the assets or REG and its Subsidiaries, other than liens for Taxes
not yet due and payable, and there is no threatened audit, dispute or claim that
might result in a lien on any of the assets of REG or its Subsidiaries. There
are no audits, disputes, claims or threatened assessments concerning any Tax
liability of REG or its Subsidiaries. REG and its Subsidiaries withheld and

 

37



--------------------------------------------------------------------------------

paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor, or
other third party. REG and its Subsidiaries made all deposits required with
respect to Taxes due and payable by REG and its Subsidiaries.

6.14 Compliance with Law. Except as set forth on Schedule 6.14 of the Buyer
Disclosure Schedule and except as does not have, or could not reasonably be
expected to have, a Buyer Material Adverse Effect, REG and its Subsidiaries are,
and at all times since their formation have been, in compliance with all Legal
Requirements applicable to REG , or to the ownership or operation of their
assets or the operation of their businesses, and have no basis to expect, nor
has REG or any Subsidiary of REG received, any Order, notice, or other
communication from any Governmental Authority of any alleged, actual, or
potential material violation and/or failure to materially comply with any Legal
Requirement applicable to REG or any Subsidiary of REG, or to the ownership or
operation of their assets or Businesses.

6.15 Compliance With Other Instruments. REG is not in violation or default of
any provision of its Organizational Documents, or except as does not have, or
could not reasonably be expected to have, a Buyer Material Adverse Effect, of
any material instrument, judgment, order, writ, decree or contract to which it
is a party or by which it is bound, or, to its Knowledge and except as does not
have, or could not reasonably be expected to have, a Buyer Material Adverse
Effect, of any provision of any material federal or state statute, rule or
regulation applicable to REG.

6.16 Intellectual Property Rights. REG and its Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Buyer Material Adverse Effect (collectively, the “REG Intellectual Property
Rights”). Neither REG nor any Subsidiary of REG has received a written notice
that any of the REG Intellectual Property Rights violates or infringes upon the
rights of any Person. Except as set forth in the SEC Reports, to the Knowledge
of the REG, all REG Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the REG Intellectual Property
Rights except as does not have, or could not reasonably be expected to have, a
Buyer Material Adverse Effect.

6.17 Environmental Compliance. Except as set forth on Schedule 6.17 of the Buyer
Disclosure Schedule and except as could not reasonably be expected to have a
Buyer Material Adverse Effect:

(a) the operations of REG and its Subsidiaries are and have been in compliance
in all material respects with all applicable Environmental Laws, which
compliance includes obtaining, maintaining in good standing and complying with
all Environmental Permits necessary to operate the businesses and facilities of
REG and its Subsidiaries except for non-compliance that would not reasonably be
expected to result in REG or any Subsidiary incurring material Environmental
Costs and Liabilities, and no

 

38



--------------------------------------------------------------------------------

action or proceeding is pending or, to the Knowledge of REG, threatened to
revoke, modify or terminate any such Environmental Permit, which is necessary
and material to the operation of any facility or business of REG or any
Subsidiary of REG, and, to the Knowledge of REG, no facts, circumstances or
conditions currently exist that could adversely affect such continued material
compliance with Environmental Laws and Environmental Permits or require
currently unbudgeted capital expenditures to achieve or maintain such continued
material compliance with Environmental Laws and Environmental Permits;

(b) neither REG nor any Subsidiary of REG is the subject of any outstanding
written Order or contract with any Governmental Authority or Person respecting
(i) Environmental Laws, (ii) Remedial Action or (iii) any Release or threatened
Release of a Hazardous Material related to any facility, real property, assets
or business;

(c) no claim is pending or to the Knowledge of REG, threatened against REG or
any Subsidiary of REG, alleging, with respect to any facility, real property,
asset or business, that REG or any Subsidiary of REG may be in violation of any
Environmental Law or any Environmental Permit or may have any Liability under
any Environmental Law including, but not limited to, claims relating to noise or
odors, other than such claims that are routine in nature and would not,
individually or in the aggregate, result in any material Environmental Costs and
Liabilities;

(d) to the Knowledge of REG, no facts, circumstances or conditions exist with
respect to any facility, real property assets or business of REG or any
Subsidiary of REG, or any property currently or formerly owned, operated or
leased by REG or any Subsidiary of REG or any property to which REG or any
Subsidiary of REG arranged for the disposal or treatment of Hazardous Materials,
that could reasonably be expected to result in the Business incurring unbudgeted
material Environmental Costs or Liabilities;

(e) to the Knowledge of REG, there are no investigations of the business, or
currently or previously owned, operated or leased property of REG or any
Subsidiary of REG, pending or threatened which could reasonably be expected to
lead to the imposition of any material Environmental Costs or Liabilities or
Encumbrances under Environmental Law;

(f) there is not located at any of the real property owned, leased or operated
by REG or any Subsidiary of REG, or at any property previously owned, operated
or leased by REG or any Subsidiary of REG during the ownership, operation or
lease of the property by REG or any Subsidiary of REG, any (i) underground
storage tanks, (ii) landfill, (iii) surface impoundment,
(iv) asbestos-containing material or (v) equipment containing polychlorinated
biphenyls; and

(g) Neither REG nor any Subsidiary of REG has any residual liability with
respect to abandoned or former properties, including any obligation to remove or
demolish on-site structures or close wastewater lagoons or ponds, and, to the
Knowledge of REG, no real property owned, leased or operated by REG or any
Subsidiary of REG

 

39



--------------------------------------------------------------------------------

has any structures or features, including abandoned buildings or wastewater
lagoons or ponds (other than those being used in compliance with Environmental
Laws) requiring removal, demolition, or closure.

6.18 Insurance. Schedule 6.18 of the Buyer Disclosure Schedule sets forth a list
of all insurance policies owned or held by REG and its Subsidiaries. All
policies of fire, liability, workmen’s compensation, and other forms of
insurance owned or held by REG or any Subsidiary of REG: (a) are sufficient for
compliance in all material respects with all Legal Requirements and of all
agreements of REG or any Subsidiary of REG, (b) are valid and outstanding
policies, and (c) provide adequate insurance coverage in at least such amounts
and against at least such risks (but including in any event public liability) as
are required by any agreements pertaining to REG and its Subsidiaries.

6.19 Brokers. Except as set forth in Schedule 6.19 of the Buyer Disclosure
Schedule, neither REG nor any Subsidiary of REG has paid or become obligated to
pay any fee or commission to any broker, finder, intermediary, advisor,
consultant, or appraiser for or on account of the transactions contemplated by
this Agreement.

6.20 Transactions With Affiliates and Employees. Except as (a) set forth in the
SEC Reports, (b) approved by the disinterested directors of REG or (c) on terms
and conditions which would be no less favorable to REG than would be obtainable
in arms’ length transactions between unrelated parties, none of the officers or
directors of REG or any Subsidiary of REG and, to the Knowledge of REG, none of
the employees of REG or any Subsidiary is presently a party to any transaction
with REG or any Subsidiary of REG (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Knowledge of REG, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.]

6.21 Actions. As of the Effective Date, REG has not engaged in the past three
(3) months in any discussion (i) with any representative of any corporation or
corporations regarding the consolidation or merger of REG with or into any such
corporation or corporations, (ii) with any corporation, partnership, association
or other business entity or any individual regarding the sale, conveyance or
disposition of all or substantially all of the assets of REG or a transaction or
series of related transactions in which more than fifty percent (50%) of the
voting power of REG is disposed of, or (iii) regarding any other form of
acquisition, liquidation, dissolution or winding up of REG.

ARTICLE VII

COVENANTS

7.1 Access to Information. From and after the date of this Agreement and until
the Closing or the termination of this Agreement pursuant to Article X hereof,
Parent and Seller will give to REG and Buyer and their authorized
Representatives reasonable access during normal

 

40



--------------------------------------------------------------------------------

business hours to the offices, Books and Records, returns, contracts,
commitments, facilities and accountants of Seller and Parent insofar as it
relates to Seller, the Business or the Purchased Assets, and will furnish and
make available to the REG and Buyer and their authorized Representatives all
such documents and copies of documents and all such additional financial and
operating data and other information pertaining to the business and affairs of
the Seller and the Purchased Assets as REG and Buyer and their authorized
Representatives may reasonably request for purposes of Buyer conducting due
diligence activities; provided, however, that the activities of REG and Buyer
and their Representatives shall be conducted in such a manner as not to
interfere unreasonably with the operation of the business of Parent. From and
after Closing, REG and Buyer and their authorized Representatives shall have
reasonable access to, and the right to make copies at Buyer’s expense, during
normal business hours of any Books and Records of Seller or Parent which have
not been transferred to Buyer and which are necessary for preparation of
financial statements or Tax Returns of Seller and for any other proper business
purpose of Seller. Such Books and Records shall be retained by Parent for at
least seven (7) years from the Closing Date unless Parent gives REG and Buyer
thirty (30) days prior written notice of Parent’s intention to destroy or
dispose of such Books and Records and provides REG and Buyer the reasonable
opportunity to take possession of such Books and Records prior to such
destruction or disposition. From and after the date of this Agreement and until
the Closing or the termination of this Agreement pursuant to Article X hereof,
REG and Buyer will give to Parent and its authorized Representatives reasonable
access during normal business hours to the offices, books and records, returns,
contracts, commitments, facilities and accountants of REG and Buyer and their
Subsidiaries, and will furnish and make available to the Parent and its
authorized Representatives all such documents and copies of documents and all
such additional financial and operating data and other information pertaining to
the business and affairs of REG and Buyer and their Subsidiaries as Parent and
its authorized Representatives may reasonably request for purposes of Parent
conducting due diligence activities; provided, however, that the activities of
Parent and its Representatives shall be conducted in such a manner as not to
interfere unreasonably with the operation of the business of REG, Buyer or their
Subsidiaries. From and after Closing, Parent and its authorized Representatives
shall have reasonable access to, and the right to make copies at Buyer’s
expense, during normal business hours of any Books and Records of REG and Buyer
which are necessary for preparation of financial statements or Tax Returns of
Parent and for any other proper business purpose of Parent. Such Books and
Records shall be retained by REG and Buyer for at least seven (7) years from the
Closing Date unless REG or Buyer gives Parent thirty (30) days prior written
notice of REG’s or Buyer’s intention to destroy or dispose of such Books and
Records and provides Parent the reasonable opportunity to take possession of
such Books and Records prior to such destruction or disposition.

7.2 Pre-Closing Activities.

(a) Except as otherwise permitted or required by this Agreement, prior to the
Closing Date, Parent and Seller covenant that Parent and Seller shall not
without the consent of REG and Buyer:

 

41



--------------------------------------------------------------------------------

 

(i) engage in any practice, take any action, or enter into any transaction
outside the ordinary course of business consistent with the past practices of
Seller;

(ii) amend the Organizational Documents of Seller;

(iii)(1) grant any increase in the aggregate compensation of officers and
directors of Seller or make any increase in the compensation of employees of
Seller outside the ordinary course of business consistent with past practice of
Seller, except as required by any contract or agreement existing on Effective
Date, (2) grant any bonus to any employee, director or consultant of Seller,
except as required by any contract or agreement existing on the Effective Date,
or (3) enter into any retention, deferred compensation, bonus or other incentive
compensation, profit sharing, option, equity purchase, pension, retirement,
medical, hospitalization, life or other insurance or other employee benefit plan
for the benefit of the officers, directors, and/or employees of Seller;

(iv) subject any of the Real Property or Seller Assets (whether tangible or
intangible) to any Encumbrances, except for Permitted Liens;

(v) acquire any properties or assets or sell, assign, transfer, convey, lease or
otherwise dispose of any of the Real Property or Seller Assets;

(vi) enter into or agree to any construction agreement or change orders with
respect to any construction, engineering or similar agreement or make any
changes in the Facility;

(vii) hire or terminate any employee, consultant or independent contractor of
Seller; or

(viii) agree or commit to do any of the foregoing.

(b) Except as otherwise permitted or required by this Agreement or as consented
to by REG and Buyer, from and after the date of this Agreement and up to and
including the Closing Date, Parent and Seller covenant and agree that Seller
will:

(i) perform all of Seller’s obligations under the Contracts, including the
payment of all payments as and when they are due;

(ii) maintain its assets and properties in existing repair in accordance with
past practices; and

(iii) pay and discharge all costs and expenses of carrying on its operations and
of maintaining and operating its assets and properties as

 

42



--------------------------------------------------------------------------------

they become due and pay and discharge any such costs and expenses which at the
date hereof are past due, unless contested in good faith.

(c) Except as otherwise permitted or required by this Agreement, prior to the
Closing Date, REG and Buyer covenant that REG and Buyer shall not without the
consent of Parent and Seller:

(i) engage in any practice, take any action, or enter into any transaction
outside the ordinary course of business consistent with the past practices of
REG except as would not reasonably be expected to have a Buyer Material Adverse
Effect;

(ii) amend the Organizational Documents of REG; or

(iii) agree or commit to do any of the foregoing.

7.3 Efforts to Consummate. Each party hereto shall use its commercially
reasonable efforts to take, or cause to be taken, all lawful and reasonable
actions within such party’s control and to do, or cause to be done, all lawful
and reasonable things within such party’s control necessary to fulfill the
conditions precedent to the obligations of the other party(ies) hereunder and to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with each other in connection
with the foregoing. Without limiting the generality of the foregoing, Parent,
Seller, REG and Buyer shall cooperate to obtain those third party consents and
other items set forth on Schedule 4.4 of the Seller Disclosure Schedule (the
“Required Consents”).

7.4 Exclusive Dealing. From the date of this Agreement until the earlier of
(a) the Closing Date, or (b) the date this Agreement is terminated in accordance
with the provisions hereof, neither Parent nor Seller or their respective
Representatives will take any action to solicit the making of any Acquisition
Proposal or engage in substantive discussions or negotiations with any Person
with respect thereto. For purposes of this Agreement, “Acquisition Proposal”
means any oral or written offer from a third party for, or any written
indication of interest by a third party in, any purchase or issuance of any
membership interests in Seller or the purchase of all or any material part of
the Seller Assets or Real Property of Seller (other than the sale or other
disposition of such Seller Assets or Real Property in the ordinary course of
business consistent with past practice of Seller) or any merger or consolidation
of Seller.

7.5 Publicity. No party to this Agreement or any Affiliate or Representative
thereof shall issue any press release or make any public announcement relating
to the terms or existence of this Agreement prior to or following the Closing
without the prior approval of the other parties hereto (which approval shall not
be unreasonably withheld); provided, however, that any party may make any public
disclosure it believes in good faith is required by applicable Legal
Requirements or any listing agreement concerning publicly-traded securities, in
which case the disclosing party shall use commercially reasonable efforts to
advise the other parties prior to making the disclosure.

 

43



--------------------------------------------------------------------------------

 

7.6 Intercompany Accounts and Agreements. As of the Closing, all intercompany
accounts between Parent, on the one hand, and Seller, on the other hand, will be
cancelled and all intercompany agreements between Parent, on the one hand, and
Seller, on the other hand, will be terminated, with no remaining right,
obligation or liability of Parent, Seller, REG or Buyer or Affiliates of Parent,
Seller, REG or Buyer.

7.7 No Assumption of Liabilities. Neither REG nor Buyer assumes any liabilities
of Parent or Seller or with respect to the Assets and Parent and Seller, jointly
and severally, shall defend, indemnify and hold REG and Buyer harmless from all
liabilities of Parent and Seller and with respect to the Seller Assets, except
with respect to the future obligations of Parent or Seller assumed by Buyer
under the Assumed Contracts from and after the Closing as provided in the
assignment and assumption agreement to be executed by Parent and Buyer at the
Closing.

7.8 Environmental Matters.

(a) Seller shall permit REG and Buyer and their environmental consultant to
conduct, at the expense of REG and Buyer, such investigations (including
investigations known as “Phase I” Environmental Site Assessments and, only if
mutually agreed to by Parent, Seller, REG and Buyer, “Phase II” Environmental
Site Assessments) of the environmental conditions of the Real Property and the
operations on the Real Property (subject to any limitations contained in valid,
previously executed leases) as REG and Buyer, in their reasonable discretion,
shall deem necessary or prudent (“Buyer’s Environmental Assessment”). Buyer’s
Environmental Assessment shall be conducted, at Parent’s expense, by a qualified
environmental consulting firm, possessing reasonable levels of insurance, in
compliance with applicable Laws and in a manner that minimizes the disruption of
the operations of Seller. REG and Buyer shall provide copies of reports and
results of all investigations conducted by or on behalf of REG and Buyer to
Parent promptly after receipt thereof. Buyer shall be responsible for the repair
of any damage (except as a result of any pre-existing contamination) caused by
such investigations and shall restore the affected property or reimburse Seller
for such damage and the repair and restoration thereof as reasonably determined
by Seller.

(b) Parent and Seller shall promptly file or cooperate with REG and Buyer in
filing all materials required by Environmental Laws as a result of or in
furtherance of the transactions contemplated hereunder, including, but not
limited to any notifications or approvals required under environmental property
transfer laws, and all requests required or necessary for the transfer or
re-issuance of Environmental Permits required to conduct the Business after the
Closing Date. REG and Buyer shall cooperate in all reasonable respects with
Parent and Seller with respect to such filings and Environmental permit
activities.

7.9 Advisor to REG. Subject to the mutual agreement of Parent, REG and Richard
Stuart (“Stuart”), Stuart shall be made an advisor to REG in the area of
government affairs and, in due course, will receive a grant of restricted stock
units of REG commensurate with other similarly situated advisors once REG
develops and adopts its restricted stock unit plan.

7.10 Engineering Services from Parent. Parent shall provide REG with engineering
and technical support after the Closing on an as-needed and as-requested basis
at no cost to REG to aid in the completion, upgrade, start-up and operation of
the Facility; provided, however that the

 

44



--------------------------------------------------------------------------------

obligation to provide services pursuant to this Section shall terminate on the
earlier of (a) the date four (4) years after the Closing Date, and (b) the date
when the value of the services provided pursuant to this Section, determined
using Parent’s lowest commercially reasonable rates in effect when the services
are rendered for its most favored non-governmental customer/client, equals
Seventy-Five Thousand Dollars ($75,000.00). Such engineering services shall be
delivered in a timely, diligent and workmanlike manner and limited to the
following: (w) general engineering/ownership transition and knowledge transfer
related to the design for the Facility by Parent or its Affiliates,
(x) assistance with knowledge transfer related to any design element for the
Facility by Parent or its Affiliates that may be upgraded or redesigned,
(y) assistance with start-up regarding the elements of the plant design that are
based on the design for the Facility by Parent or its Affiliates, and
(z) assistance with operational matters related to elements of the Facility
designed by Parent or its Affiliates.

ARTICLE VIII

CONDITIONS TO CLOSING

8.1 Conditions to Obligations of REG and Buyer at the Closing. The obligations
of REG and Buyer to consummate the transactions contemplated by this Agreement
at the Closing are subject to the satisfaction at or prior to the Closing of
each of the following conditions precedent, any one or more of which REG and
Buyer may, in their sole discretion, waive or modify in whole or in part:

(a) Except with respect to a Casualty Event as provided in Article XI hereof,
the representations and warranties of Parent and Seller contained in Articles IV
and V qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, as of the
Effective Date and on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date); provided, however, in the event of any breach of a representation
or warranty by Parent or Seller set forth in this Agreement, the condition set
forth in this Section 8.1(a) shall be deemed satisfied unless the effect of all
such breaches of representations and warranties taken together could reasonably
be expected to have a Seller Material Adverse Effect or a Material Adverse
Effect on the Business proposed to be conducted by Seller upon completion of the
Facility.

(b) Parent and Seller shall have performed and complied in all material respects
with all of the agreements and covenants required under this Agreement to be
performed or complied with by either of them prior to or at the Closing.

(c) Parent and Seller shall have delivered to REG and Buyer a certificate,
executed by a duly authorized officer in his or her capacity as such, certifying
that the conditions specified in Sections 8.1(a) and 8.1(b) have been satisfied.

 

45



--------------------------------------------------------------------------------

 

(d) There shall not be in force any Order by or before any Governmental
Authority of competent jurisdiction restraining, enjoining, prohibiting,
invalidating or otherwise preventing the consummation of the transactions
contemplated hereby.

(e) REG and Buyer shall have received all of the items to be delivered to REG or
Buyer pursuant to this Agreement at or prior to the Closing, including, but not
limited to, those items to be delivered to REG or Buyer pursuant to the
applicable Section 8.3(a).

(f) No suit, action or other proceeding shall have been instituted or threatened
before any court or other Governmental Authority to restrain or prohibit the
consummation of the transactions to take place at the Closing or to obtain
damages or other relief in connection with this Agreement.

(g) All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents incident thereto shall be
reasonably satisfactory in form and substance to REG’s counsel, and REG shall
have received all such counterpart original and certified or other copies of
such documents as it may reasonably request. This may include, without
limitation, good standing certificates and certification by the Parent’s
Secretary regarding Parent and Seller’s Organizational Documents and board of
director, manager, stockholder and member resolutions relating to this
transaction.

(h) Parent shall have received the written consent and commitment to lend from
Bank of the West (“Lender”) or other funding source to the execution, delivery
and performance of this Agreement by Parent and Seller on or before August 31,
2010, and Parent shall have promptly notified REG when consent from Lender is
received by Parent; provided, however, in the event such consent and commitment
is not received by Parent from Lender or other funding source on or before
August 31, 2010, REG and Buyer shall have thirty (30) days to exercise their
right to terminate this Agreement for failure to meet the conditions set forth
in this Section 8.1(h); and further provided that the failure of REG and Buyer
to exercise their right to terminate within the applicable time frame in this
Section 8.1(h) shall be deemed a waiver of the condition in this Section 8.1(h).

(i) REG and Buyer shall have received Buyer’s Environmental Site Assessment,
which shall not indicate any conditions of significant environmental concern as
determined by REG and Buyer in their sole and absolute discretion; provided,
however, on or before thirty (30) days from the Effective Date REG and Buyer
shall have received Buyer’s Phase I Environmental Site Assessment and made a
decision whether to perform a Phase II Environmental Site Assessment.

Any waiver by REG and Buyer of any of the foregoing conditions precedent shall
not constitute or be deemed to be a waiver by REG and Buyer of any breach or
default of this Agreement or any agreement or instrument contemplated hereby by
Parent, and REG and Buyer shall be entitled to all of REG’s and Buyer’s rights
and remedies against Parent for any breach or default of this Agreement or any
agreement or instrument contemplated hereby by Parent

 

46



--------------------------------------------------------------------------------

notwithstanding any such waiver by REG and Buyer or the closing of the
transactions contemplated by this Agreement.

8.2 Conditions to Obligations of Parent and Seller at the Closing. The
obligations of Parent and Seller to consummate the transactions contemplated by
this Agreement at the Closing are subject to the satisfaction at or prior to the
Closing of each of the following conditions precedent, any one or more of which
Parent may, in its sole discretion, waive or modify in whole or in part:

(a) The representations and warranties of REG and Buyer contained in Article VI
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, as of the
Effective Date and on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date); provided, however, in the event of any breach of a representation
or warranty by REG or Buyer set forth in this Agreement, the condition set forth
in this Section 8.2(a) shall be deemed satisfied unless the effect of all such
breaches of representations and warranties taken together could reasonably be
expected to have a Buyer Material Adverse Effect.

(b) REG and Buyer shall have performed and complied in all material respects
with all of the agreements and covenants required under this Agreement to be
performed or complied with by REG and Buyer prior to or at the Closing.

(c) REG and Buyer shall have delivered to the Parent a certificate, executed by
a duly authorized officer in his or her capacity as such, certifying that the
conditions specified in Sections 8.2(a) and 8.2(b) have been satisfied.

(d) There shall not be in force any Order by or before any Governmental
Authority of competent jurisdiction restraining, enjoining, prohibiting,
invalidating or otherwise preventing the consummation of the transactions
contemplated hereby.

(e) Parent and Seller shall have received all of the items to be delivered to
Parent and Seller pursuant to this Agreement at or prior to the Closing,
including, but not limited to, those items to be delivered to the Parent
pursuant to the Section 8.3(b).

(f) No suit, action or other proceeding shall have been instituted or threatened
before any court or other governmental body by any governmental body or public
authority to restrain or prohibit the consummation of the transactions to take
place at the Closing or to obtain damages or other relief in connection with
this Agreement.

(g) All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents incident thereto shall be
reasonably satisfactory in form and substance to Parent’s counsel, and Parent
shall have received all such counterpart original and certified or other copies
of such documents as it may

 

47



--------------------------------------------------------------------------------

reasonably request. This may include, without limitation, good standing
certificates and certification by the REG’s Secretary regarding REG’s
Organizational Documents and board of director and stockholder resolutions
relating to this transaction.

(h) Parent shall have received from Nyemaster Goode, P.C., counsel for REG and
Buyer, an opinion regarding due organization of REG and covering the matters set
forth in Sections 6.2, 6.4, 6.7 and 6.11, dated as of the Closing.

(i) Seller and Parent shall have received the written consent and commitment to
lend of the Lender or other funding source described in Section 8.1(h).

Any waiver by Parent of any of the foregoing conditions precedent shall not
constitute or be deemed to be a waiver by Parent of any breach or default of
this Agreement or any agreement or instrument contemplated hereby by REG or
Buyer, and Parent shall be entitled to all of Parent’s rights and remedies
against REG and Buyer for any breach or default of this Agreement or any
agreement or instrument contemplated hereby by REG or Buyer notwithstanding any
such waiver by Parent or the closing of the transactions contemplated by this
Agreement.

8.3 Items to be Delivered at Closing.

(a) By Parent and Seller to REG and Buyer at Closing. At the Closing, Parent and
Seller shall deliver to REG and/or Buyer the following:

(i) Wire transfer of the Parent Investment as set forth in Section 2.5.

(ii) The Confidentiality and Noncompetition Agreement in the form attached
hereto as Exhibit B (the “Noncompetition Agreement”) executed by Parent and
Seller.

(iii) The Addendum to Stockholder Agreement in the form attached hereto as
Exhibit C (the “Addendum to Stockholder Agreement”) executed by Parent.

(iv) The Registration Rights Agreement in the form attached hereto as Exhibit D
(the “Registration Rights Agreement”) executed by Parent.

(v) Certified copies of the resolutions adopted by the Board of Directors of
Parent and the board of managers and requisite members of Seller authorizing
transfer of the Purchased Assets pursuant to the terms of this Agreement.

(vi) The certificate by an officer of Parent and Seller pursuant to
Section 8.1(c).

 

48



--------------------------------------------------------------------------------

 

(vii) A Bill of Sale with respect to the Purchased Assets in the form attached
hereto as Exhibit E and other documents and instruments of transfer reasonably
requested by Buyer or Buyer’s title company, including, but not limited to, any
certifications, gap and lien indemnities and title and survey affidavits,
commonly delivered in transactions involving the sale of real property in which
title insurance is purchased, as may be requested by the title company in
connection with the issuance of title insurance for Buyer or its lenders,
together with copies of formation documents, incumbency certificates,
certificates of good standing and consents or resolutions as are reasonably
requested by said title company.

(viii) An Assignment and Assumption Agreement executed by Parent with respect to
the Assumed Contracts in the form attached hereto as Exhibit F (the “Assignment
and Assumption Agreement”).

(ix) The Investment Agreement pursuant to Section 5.7.

(x) A binding commitment from a title company of Buyer’s choice, the costs of
which will be borne by Seller and Parent (except for special endorsements or
enhancements, the cost of which shall be borne by Buyer and REG), to issue a
policy of title insurance on such Real Property in an amount to be mutually
agreed, which shall show title thereto to be in the condition represented by
Parent and Seller herein, shall contain exceptions only for Permitted Liens, and
shall show no rights of occupancy or use by third parties and no encroachments.

(xi) An ALTA/ACSM Class A Land Title Survey from a surveyor of Buyer’s choice,
with respect to the Real Property, which reflects the location of all
improvements and easements and that all improvements are located with the
boundaries of the Real Property and that no encroachments exist, the cost of
which surveys shall be borne by Seller.

(xii) A duly executed general warranty deed in the form appropriate for New
Mexico.

(xiii) Duly executed assignments of the registrations and applications included
in the Intellectual Property Assets, in a form reasonably acceptable to REG and
Buyer and suitable for recording in the U.S. Patent and Trademark Office, U.S.
Copyright Office or equivalent foreign agency, as applicable, and general
assignments of all other Intellectual Property Assets, including, without
limitation, a Patent Assignment Agreement executed by Ashley and Parent with
respect to the ‘470 Patent Application in the form attached hereto as Exhibit G
(the “Patent Assignment Agreement”).

 

49



--------------------------------------------------------------------------------

 

(xiv) All instruments and documents necessary to release any and all
Encumbrances, other than Permitted Liens, on the Purchased Assets, including
appropriate UCC financing statement amendments (termination statements).

(xv) Such other customary documents as may be reasonably requested by Buyer
related to the transactions contemplated by this Agreement.

(b) By REG and Buyer to Parent and Seller at the Closing. At the Closing, REG
and Buyer, as the case may be, shall deliver to Parent the following:

(i) Certificates representing the shares of REG Common Stock as provided in
Section 2.6(a).

(ii) The Addendum to Stockholder Agreement executed by REG.

(iii) The Registration Rights Agreement executed by REG.

(iv) Certified copies of the resolutions adopted by the Board of Directors of
REG and board of managers of Buyer authorizing the execution, delivery and
performance of this Agreement.

(v) The certificate by an officer of REG and Buyer pursuant to Section 8.2(c).

(vi) The Assignment and Assumption Agreement executed by Buyer.

(vii) The Patent Assignment Agreement executed by REG.

(viii) Such other customary documents as may be reasonably requested by Parent
related to the transactions contemplated by this Agreement.

8.4 Further Actions and Assurances.

(a) At the Closing, Parent, Seller, REG and Buyer shall take all other actions
and execute and deliver such other documents, certificates and agreements as are
necessary or appropriate to fully effectuate the intent and purposes of this
Agreement and the agreements and instruments contemplated hereby, including,
without limitation, those necessary or appropriate to put Buyer in actual and
complete possession and operating control of the Purchased Assets, and all
books, records and other data relating to its assets, liabilities, business and
operations.

 

50



--------------------------------------------------------------------------------

 

(b) Parent and Seller also shall, from time to time after the Closing, at the
request of REG and Buyer and without further consideration, execute and deliver
such other instruments of sale, assignment, conveyance and transfer and take all
such other action as REG and Buyer may reasonably request to more effectively
sell, assign, convey and transfer to and vest in REG, Buyer or REG’s Affiliates
or Subsidiaries good and marketable title to and possession of the Purchased
Assets in accordance with the terms of this Agreement.

(c) REG and Buyer also shall, from time to time after the Closing, at the
request of Parent and without further consideration, execute and deliver such
other instruments of sale, assignment, conveyance and transfer and take all such
other action as Parent may reasonably request to more effectively issue and sell
to and vest in Parent good and marketable title to and possession of the REG
Common Stock in accordance with the terms of this Agreement.

ARTICLE IX

SURVIVAL; INDEMNIFICATION

9.1 Survival.

(a) All representations, warranties, covenants and obligations in the Agreement,
the Seller Disclosure Schedule, the Buyer Disclosure Schedule, the certificates
delivered pursuant to Article VIII and any other certificate delivered pursuant
to this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby, subject to Section 9.1(b).

(b) The representations and warranties contained in Articles IV, V and VI (as
modified by the Seller Disclosure Schedule and Buyer Disclosure Schedule), the
certificates delivered pursuant to Article VIII and any other certificate
delivered pursuant to this Agreement shall survive for a period of twelve
(12) months from the Closing Date. All other obligations of the parties hereto
shall survive indefinitely.

9.2 Indemnification in Favor of REG and Buyer. Subject to the provisions of this
Article IX, Parent and Seller, jointly and severally, shall save, defend,
indemnify and hold harmless REG, Buyer, and their Representatives, successors
and assigns of each of the foregoing (the “Buyer Indemnified Parties”) from and
against any and all losses, damages, liabilities, deficiencies, claims,
diminution of value, interest, awards, judgments, penalties, costs and expenses
(including attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) (hereinafter collectively,
“Losses”), asserted against, incurred, sustained or suffered by any of the Buyer
Indemnified Parties as a result of, arising out of or relating to:

(a) any breach of any representation or warranty made by Parent or Seller in
Articles IV or V of this Agreement or in any schedule, certificate or other
document

 

51



--------------------------------------------------------------------------------

delivered by Parent pursuant hereto or in connection with the transactions
contemplated hereby;

(b) any breach of any covenant or agreement by Parent or Seller in this
Agreement or any schedule, certificate or other document delivered by Parent or
Seller pursuant hereto or in connection with the transactions contemplated
hereby; and

(c) the Excluded Liabilities.

9.3 Indemnification by REG and Buyer. Subject to the provisions of this Article
IX, REG and Buyer, jointly and severally, shall save, defend, indemnify and hold
harmless Parent, Seller and their Representatives, successors and assigns (the
“Parent Indemnified Parties”) from and against any and all Losses asserted
against, incurred, sustained or suffered by any of the Parent Indemnified
Parties as a result of, arising out of or relating to:

(a) any breach of any representation or warranty made by REG or Buyer contained
in Article VI of this Agreement or in any schedule, certificate or other
document delivered by REG or Buyer pursuant hereto or in connection with the
transactions contemplated hereby; and

(b) any breach of any covenant or agreement by REG or Buyer contained in this
Agreement or in any schedule, certificate or other document delivered pursuant
hereto or in connection with the transactions contemplated hereby.

9.4 Third Party Claims.

(a) In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement in respect of, arising out of or involving a
Loss or a claim or demand made by any third Person against the Indemnified Party
(a “Third Party Claim”), such Indemnified Party shall deliver written notice
thereof to the applicable Indemnifying Party; provided, however, that no delay
or failure on the part of an Indemnified Party in notifying the Indemnifying
Party, shall relieve an Indemnifying Party from its obligations hereunder unless
the Indemnifying Party is thereby materially prejudiced (and then solely to the
extent of such prejudice).

(b) If the Indemnifying Party acknowledges, in writing, its obligation to
indemnify the Indemnified Party against any and all Losses that may result from
a Third Party Claim pursuant to the terms of this Agreement, the Indemnifying
Party shall have the right, upon written notice to the Indemnified Party within
fifteen (15) days of receipt of notice from the Indemnified Party of the
commencement of such Third Party Claim, to assume the defense thereof at the
expense of the Indemnifying Party with counsel selected by the Indemnifying
Party and satisfactory to the Indemnified Party. If the Indemnifying Party does
not expressly elect to assume the defense of such Third Party Claim within the
time period and otherwise in accordance with the first sentence of this
Section 9.4(b), the Indemnified Party shall have the sole right to assume the
defense of and to settle such Third Party Claim. The Indemnifying Party shall,
at the Indemnifying

 

52



--------------------------------------------------------------------------------

Party’s expense, cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. If the Indemnifying Party assumes the defense of any Third Party Claim,
the Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, enter into any settlement or compromise or consent to the
entry of any judgment with respect to such Third Party Claim if such settlement,
compromise or judgment (i) involves a finding or admission of wrongdoing,
(ii) does not include an unconditional written release by the claimant or
plaintiff of the Indemnified Party from all liability in respect of such Third
Party Claim or (iii) imposes equitable remedies or any obligation on the
Indemnified Party other than solely the payment of money damages for which the
Indemnified Party will be indemnified hereunder.

(c) The Indemnifying Party shall not be entitled to require that any action be
made or brought against any other Person before action is brought or claim is
made against it hereunder by the Indemnified Party.

(d) Each Indemnifying Party hereby consents to the nonexclusive jurisdiction of
any court in which a Proceeding in respect of a Third Party Claim is brought
against any Indemnified Party for purposes of any claim that an Indemnified
Party may have under this Agreement with respect to such Proceeding or the
matters alleged therein and agrees that process may be served on each
Indemnifying Party with respect to such claim anywhere.

9.5 Limits on Indemnification. Notwithstanding any provision of this Agreement
to the contrary:

(a) Parent and Seller shall have no liability under Section 9.2 hereof:

 

  (i) unless the aggregate amount of Losses incurred by the Indemnified Party
exceed $50,000, and, in such event, Parent and Seller shall be required to pay
the entire amount of all such Losses subject to Section 9.5(a)(ii) below; or

 

  (ii) in excess of $1,000,000;

provided, however, that the limitations set forth in the foregoing clauses
(i) and (ii) shall not apply the case of indemnifiable Losses arising out of a
breach of any of the representations and warranties in Sections 4.1(b) or 5.2
hereof.

(b) REG and Buyer shall have no liability under Section 9.3 hereof:

 

  (i)

unless the aggregate amount of Losses incurred by the Indemnified Party exceed
$80,000, and, in such event, REG and Buyer shall be

 

53



--------------------------------------------------------------------------------

 

required to pay the entire amount of all such Losses subject to
Section 9.5(b)(ii) below; or

 

  (ii) (A) in excess of $8,000,000 with respect to claims asserted by Seller or
Parent from the Closing Date through the date that is 120 days following the
Closing Date; (B) in excess of $6,000,000 with respect to claims asserted by
Seller or Parent from 121 days following the Closing Date through the date that
is 240 days following the Closing Date; or (C) in excess of $4,000,000 with
respect to claims asserted by Seller or Parent after 240 days following the
Closing Date;

provided, however, that the limitations set forth in the foregoing clauses
(i) and (ii) shall not apply the case of indemnifiable Losses arising out of a
breach of any of the representations and warranties in Section 6.2 hereof.

(c) The Indemnified Party may not make a claim for indemnification under
Section 9.2(a) or Section 9.3(a), as the case may be, for breach by the
Indemnifying Party of a particular representation or warranty after the
expiration of the survival period thereof specified in Section 9.1 with respect
to such representation or warranty unless notice of such claim was provided to
the Indemnifying Party prior to expiration of the applicable survival period.

(d) Each Indemnifying Party acknowledges and agrees that for purposes hereof,
Losses shall be calculated based on the amount of Loss that remains after
deducting therefrom any insurance proceeds and any indemnity, contribution or
other similar payment actually received by an Indemnified Party from any third
party with respect thereto.

(e) THE SOLE AND EXCLUSIVE LIABILITY AND RESPONSIBILITY OF EACH INDEMNIFYING
PARTY TO ANY INDEMNIFIED PARTY UNDER THIS AGREEMENT, AND THE SOLE AND EXCLUSIVE
REMEDY OF ANY INDEMNIFIED PARTY AGAINST ANY INDEMNIFYING PARTY UNDER THIS
AGREEMENT SHALL BE AS SET FORTH IN THIS ARTICLE IX. TO THE EXTENT THAT ANY
INDEMNIFIED PARTY HAS ANY LOSSES FOR WHICH IT MAY ASSERT ANY OTHER RIGHT TO
INDEMNIFICATION, CONTRIBUTION OR RECOVERY FROM ANY INDEMNIFYING PARTY (WHETHER
UNDER THIS AGREEMENT OR UNDER ANY COMMON LAW THEORY OR ANY LEGAL REQUIREMENT),
SUCH INDEMNIFYING PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO ASSERT SUCH
RIGHT, AND SUCH PARTY AGREES TO CAUSE EACH OF ITS RESPECTIVE INDEMNIFIED PARTIES
TO WAIVE, RELEASE AND AGREE NOT TO ASSERT SUCH RIGHT, REGARDLESS OF THE THEORY
UPON WHICH ANY CLAIM MAY BE BASED, WHETHER CONTRACT, EQUITY, TORT, WARRANTY,
STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY.

 

54



--------------------------------------------------------------------------------

 

(f) NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, NO
INDEMNIFYING PARTY SHALL, IN ANY EVENT, BE LIABLE FOR ANY CONSEQUENTIAL,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES; PROVIDED THAT THIRD PARTY CLAIMS THAT
INCLUDE ANY OF THE FOREGOING TYPES OF DAMAGES SHALL NOT BE LIMITED BY THIS
SECTION 9.5(f) AND SUCH DAMAGES SHALL BE DEEMED “LOSSES” FOR ALL PURPOSES OF
THIS ARTICLE IX.

(g) THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE, DOCTRINE RELATING TO INDEMNIFICATION FOR STRICT
LIABILITY OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT
INDEMNITIES BECAUSE OF THE NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR
PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.

9.6 Investigation, Disclosure or Knowledge. Notwithstanding any provision
contained herein to the contrary, no Indemnified Party shall be entitled to
indemnity or other remedy for any Losses arising out of or relating to any
breach of any representation, warranty or covenant contained herein if such
Indemnified Party had Knowledge of such breach on the date hereof.

9.7 Exclusive Remedy. The indemnification provisions set forth in this Article
IX shall be the exclusive remedy of REG and Buyer with respect to breaches of
representations, warranties and covenants of Parent or Seller pursuant to this
Agreement and shall be the exclusive remedy of Parent and Seller with respect to
breaches of representations, warranties and covenants of REG or Buyer pursuant
to this Agreement; provided, however, that nothing in this Agreement shall be
deemed a waiver by any party of any right to specific performance or injunctive
relief.

9.8 Tax Treatment of Indemnity Payments. The parties hereto and each Indemnified
Party and Indemnifying Party agree to treat any indemnity payment made pursuant
to this Article IX as an adjustment to the Purchase Price for federal, state,
local and foreign income tax purposes unless a contrary treatment is required
under applicable Law.

ARTICLE X

TERMINATION; EFFECT OF TERMINATION

10.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written consent of Parent, Seller, REG and Buyer;

(b) by REG or Buyer by giving written notice to Parent and Seller at any time
after October 31, 2010 (the “Outside Date”) if the Closing shall not have
occurred on or before the Outside Date by reason of the failure of any condition
precedent

 

55



--------------------------------------------------------------------------------

under Section 8.1 hereof or if any such condition becomes impossible to fulfill
(in each case, unless the failure or impossibility results primarily from REG or
Buyer breaching any representation, warranty, covenant or agreement contained in
this Agreement); or

(c) by Parent or Seller by giving written notice to REG and Buyer at any time
after the Outside Date if the Closing shall not have occurred on or before the
Outside Date by reason of the failure of any condition precedent under
Section 8.2 hereof or if any such condition becomes impossible to fulfill (in
each case, unless the failure or impossibility results primarily from Parent or
Seller breaching any representation, warranty, covenant or agreement contained
in this Agreement).

10.2 Effect of Termination. Termination of this Agreement pursuant to
Section 10.1 shall terminate all obligations of the parties hereunder, without
liability of any party to any other party (except for the liability of any party
then in breach), except for the obligations under Section 7.7, Article IX, this
Section 10.2 and Sections 12.1, 12.7, 12.9 and 12.10.

ARTICLE XI

RISK OF LOSS

11.1 Pre-Closing Risk of Loss. The risk of loss, damage or destruction to the
Purchased Assets from fire or other casualty or cause (each, a “Casualty
Event”), shall be borne by Seller at all times up to the Closing. It shall be
the responsibility of Seller prior to the Closing to use reasonable commercial
efforts to repair or cause to be repaired and to restore the affected property
to its condition prior to any such loss, damage or destruction subject to
Sections 11.3 and 11.4 of this Agreement. For the purposes of this Agreement,
“Major Casualty” means the loss, damage or destruction to the Purchased Assets
from a Casualty Event such that the Purchased Assets cannot be repaired or
restored to their condition prior to any such loss, damage or destruction within
sixty (60) days of the Casualty Event.

11.2 Use of Insurance Proceeds. In the event of loss, damage or destruction due
to a Casualty Event, the proceeds of any claim for any loss payable under any
insurance policy with respect thereto shall be used to repair, replace or
restore any such property to its former condition subject to Sections 11.3 and
11.4 of this Agreement.

11.3 Casualty Event Not a Major Casualty. In the event of loss, damage or
destruction from a Casualty Event that does not constitute a Major Casualty and
any Purchased Asset suffering loss, damage or destruction is not repaired,
replaced, or restored prior to the Closing, REG and Buyer, at their sole option,
and as their sole remedy with respect to any of the foregoing, upon written
notice to Parent and Seller: (a) may elect to postpone Closing until such time
as the Purchased Asset has been repaired, replaced, or restored, or (b) may
elect to consummate the Closing and accept the Purchased Asset in its then
condition, in which event Seller shall assign to Buyer all proceeds of insurance
theretofore, or to be, received, covering the Purchased Asset involved; and if
REG and Buyer shall extend the time for Closing pursuant to clause (a) above,
and the repairs, replacements, or restorations are not completed within sixty
(60) days after the date on which all of the conditions set forth in
Article VIII have been satisfied

 

56



--------------------------------------------------------------------------------

or waived (other than conditions which by their nature are to be satisfied at
Closing), REG and Buyer may elect at that time to (x) consummate the Closing and
accept the Purchased Asset in its then condition, in which event Seller shall
assign to Buyer all proceeds of insurance theretofore, or to be, received,
covering the Purchased Asset involved, or (y) terminate this Agreement by giving
written notice thereof to Parent and Seller, without any party having any
liability or obligation under or in respect of this Agreement except for the
liability of any party then in breach.

11.4 Major Casualty; Fair Market Value Determination.

(a) Major Casualty. In the event of a Major Casualty, REG and Buyer may, at
their sole option and upon written notice to Parent and Seller within thirty
(30) days of the Casualty Event, terminate this Agreement without any party
having any liability or obligation under or in respect of this Agreement except
for the liability of any party then in breach. If REG and Buyer fail to exercise
their option to terminate in the event of a Major Casualty and if the conditions
to Closing set forth in Article VIII hereof have been satisfied or waived (other
than conditions which by their nature are to be satisfied at Closing), the
parties shall be obligated to close pursuant to the terms of this Agreement,
including, but not limited to, payment of the Parent Investment to REG, delivery
of the Purchased Assets in their damaged condition to Buyer and delivery of the
Purchase Price to Parent, and the insurance proceeds for any loss payable under
any insurance policy with respect to the Casualty Event shall be divided between
REG and Buyer on the one hand and Parent and Seller on the other as follows:
(i) REG and Buyer shall receive the insurance proceeds in an amount equal to the
Fair Market Value of the damaged Purchased Assets, but in no event more than
$5,000,000, and (ii) Seller and Parent shall receive all remaining insurance
proceeds, if any, that exceed the Fair Market Value of the Purchased Assets. The
determination of Fair Market Value and payment of insurance proceeds may be
settled after Closing.

(b) Fair Market Value Determination. For the purposes of this Section 11.4, the
“Fair Market Value” of the Purchased Assets shall be the fair market value of
the Purchased Assets as of the date immediately prior to the Casualty Event
constituting a Major Casualty as determined by a qualified independent appraiser
mutually agreed upon by the parties promptly upon the occurrence of the Major
Casualty, and whose costs shall be shared equally by REG and Parent.

(c) Disagreement on FMV Determination. If either REG or Parent (the “Disagreeing
Party”) disagrees with the Fair Market Value determination made pursuant to
Section 11.4(b), the Disagreeing Party shall give the other parties to this
Agreement written notice of such disagreement (“Appraisal Notice”) within ten
(10) days of receipt of written notice of the Fair Market Value determination.
Within ten (10) days of the Appraisal Notice, the Disagreeing Party shall engage
a qualified independent appraiser, at the Disagreeing Party’s sole expense, to
promptly appraise the fair market value of the Purchased Assets as of the date
immediately prior to the Casualty Event constituting a Major Casualty. The
average of the two appraised values made pursuant to this Section shall be the
fair market value of the Purchased Assets for the purposes of the determination
of Fair Market Value; provided, however, in the event one of the two appraised
values as so determined is ten percent (10%) or more greater than the other such
appraised value, (i) the two previously selected appraisers shall select a third

 

57



--------------------------------------------------------------------------------

qualified independent appraiser within ten (10) days after the determination of
the disparity of ten percent (10%) or more in the appraised values; (ii) the
third appraiser so selected shall promptly after the deadline for the selection
of the third appraiser, make a determination of the fair market value of the
Purchased Assets as of the date immediately prior to the Casualty Event
constituting a Major Casualty; and (iii) the average of the two closest
appraisals from among the three appraisals shall be the fair market value of the
Purchase Assets for purposes of the determination of Fair Market Value. If a
third appraiser is selected, REG and Parent shall share equally the fees and
expenses of the third appraiser.

ARTICLE XII

MISCELLANEOUS

12.1 Notices.

(a) All notices, demands, requests, and other communications desired or required
to be given hereunder (“Notices”), shall be in writing and shall be given by:
(i) hand-delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.

(b) All Notices shall be deemed given and effective upon the earlier to occur
of: (i) the hand-delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a) above. All Notices shall be addressed to the following
addresses:

 

(i)    If to REG or Buyer,       to:    Renewable Energy Group, Inc.      
Attention: Jeffrey Stroburg, Chairman       416 S. Bell Avenue       PO Box 888
     

Ames, IA 50010

 

   with a copy to:    Wilcox Polking Gerken Schwarzkopf &       Copeland, P.C.
      Attention: John Gerken, Esq.       115 E. Lincolnway Street, Suite 200   
  

Jefferson, Iowa 50129

 

(ii)    If to Parent or Seller,       to:    ARES Corporation      

Attention: Richard Stuart, Chief

    Executive Officer

      1440 Chapin Ave., Suite 390       Burlingame, CA 94010

 

58



--------------------------------------------------------------------------------

   with a copy to:    Carr McClellan Ingersoll Thompson &           Horn
Professional Law Corporation       Attention: Edward J. Willig, Esq.       216
Park Road       Burlingame, CA 94010

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice; provided, however, that the
“copy to” Notice to be given as set forth above is a courtesy copy only; and a
Notice given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

12.2 No Waiver; Modifications in Writing. No failure or delay on the part of any
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
party at law or in equity or otherwise. No amendment, modification, supplement,
termination or waiver of or to any provision of this Agreement, or consent to
any departure therefrom, shall be effective unless the same shall be in writing
and signed by or on behalf of the party to be charged with the enforcement
thereof. Any amendment, modification or supplement of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure from the terms of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

12.3 Binding Effect on Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that none of the parties to
this Agreement may assign their rights or obligations hereunder without the
prior written consent of the other parties.

12.4 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto, the
other Buyer Indemnified Parties, the other Parent Indemnified Parties, and their
respective successors and permitted assigns any rights, remedies, liabilities or
obligations under or by reason of this Agreement.

12.5 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, and in making proof
hereof, it shall not be necessary to produce or account for more than one such
counterpart. Any signature page delivered pursuant to this Agreement or any
agreement contemplated hereby via facsimile shall be binding to the same extent
as an original signature. Any party who delivers such a signature page agrees to
later deliver an original counterpart to any party who requests it.

12.6 Severability. In the event any provision of this Agreement is held invalid,
illegal or unenforceable, in whole or in part, the remaining provisions of this
Agreement shall not be

 

59



--------------------------------------------------------------------------------

affected thereby and shall continue to be valid and enforceable. In the event
any provision of this Agreement is held to be unenforceable as written, but
enforceable if modified, then such provision shall be deemed to be amended to
such extent as shall be necessary for such provision to be enforceable and it
shall be enforced to that extent.

12.7 Expenses. Except as otherwise expressly provided in this Agreement, each of
the parties hereto shall bear its own expenses in connection with the
negotiation, execution and performance of this Agreement and the agreements and
the transactions contemplated hereby.

12.8 Entire Agreement. This Agreement, all exhibits and schedules hereto, the
Nondisclosure Agreement dated May 17, 2010 between REG and Parent and the
certificates and other documents delivered pursuant hereto constitute the entire
agreement between the parties hereto pertaining to the subject matters hereof
and supersede all negotiations, preliminary agreements and all prior or
contemporaneous discussions and understandings of the parties hereto in
connection with the subject matters hereof. All exhibits and schedules are
incorporated into this Agreement as if set forth in their entirety and
constitute a part hereof.

12.9 GOVERNING LAW; Choice of Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW. Each of the parties
hereby irrevocably submits to the exclusive jurisdiction of, and each party
hereby irrevocably agrees that all claims with respect to any action or
proceeding arising out of or relating to this Agreement shall be heard and
determined only in, any United States Federal or Delaware state court sitting in
the State of Delaware. Each of the parties irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, that it may now or hereafter have to the
bringing of such action or proceeding in such respective jurisdictions. Each of
the parties irrevocably consents to the service of any and all process in any
such action or proceeding by the delivery of copies of such process to each
party, at its address specified for notices to be given hereunder, or by
certified mail direct to such address.

12.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY UNCONDITIONALLY WAIVES
ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, PROCEEDING, CLAIM,
COUNTERCLAIM, DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT OF THIS AGREEMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED BY THIS AGREEMENT.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

60



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.

 

REG:      PARENT: RENEWABLE ENERGY GROUP, INC.      ARES CORPORATION By  /s/
Daniel Oh                                                                      
By  /s/ Richard J. Stuart                                        
                   Name:  Daniel Oh                                         
                     Name:  Richard J.
Stuart                                                     
Title:  President                                                               
   Title:  Pres. & CEO                                         
                    BUYER:      SELLER: REG CLOVIS, LLC      CLOVIS BIODIESEL,
LLC By  /s/ Daniel Oh                                         
                             By:    ARES Energy Development, LLC Name:  Daniel
Oh                                                                  a Delaware
limited liability company Title:  President                         
                                            Manager of Clovis Biodiesel, LLC  
      By: ARES Corporation         a California corporation         Manager of
ARES Energy Development, LLC         By:  /s/ Richard J.
Stuart                                                          Name:   Richard
J. Stuart                                                        Title:
  President                                                             

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT

 

61